Exhibit 10.1
 
EXECUTION VERSION
 
Published CUSIP Number: 17275UAA3





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$100,000,000
 
CREDIT AGREEMENT
 
dated as of April 19, 2012,
 
by and among
 
CIRRUS LOGIC, INC.,
 
as Borrower,
 
the Lenders referred to herein,
 
as Lenders,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
and Issuing Lender
 
and
 
BARCLAYS BANK PLC,
 
as Syndication Agent
 
* * *
 
WELLS FARGO SECURITIES, LLC
 
and
 
BARCLAYS BANK PLC,
 
as Joint Lead Arrangers and Co-Book Managers
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
Article I.
DEFINITIONS
    1  
SECTION 1.1
Definitions
    1  
SECTION 1.2
Other Definitions and Provisions
    25  
SECTION 1.3
Accounting Terms
    25  
SECTION 1.4
UCC Terms
    25  
SECTION 1.5
Rounding
    26  
SECTION 1.6
References to Agreement and Laws
    26  
SECTION 1.7
Times of Day
    26  
SECTION 1.8
Letter of Credit Amounts
    26  
SECTION 1.9
Guaranty Obligations
    26  
SECTION 1.10
Covenant Compliance Generally
    26              
Article II.
THE CREDIT FACILITY
    27  
SECTION 2.1
The Loans
    27  
SECTION 2.2
Reserved
    27  
SECTION 2.3
Procedure for Advances of Loans
    27  
SECTION 2.4
Repayment and Prepayment of Loans
    28  
SECTION 2.5
Permanent Reduction of the Commitments
    28  
SECTION 2.6
Termination of Credit Facility
    29              
Article III.
LETTER OF CREDIT FACILITY
    29  
SECTION 3.1
L/C Commitment
    29  
SECTION 3.2
Procedure for Issuance of Letters of Credit
    30  
SECTION 3.3
Commissions and Other Charges
    30  
SECTION 3.4
L/C Participations
    31  
SECTION 3.5
Reimbursement Obligation of the Borrower
    32  
SECTION 3.6
Obligations Absolute
    32  
SECTION 3.7
Effect of Letter of Credit Application
    33  
SECTION 3.8
Cash Collateral Upon Termination of Commitments
    33              
Article IV.
RESERVED
    33              
Article V.
GENERAL LOAN PROVISIONS
    33  
SECTION 5.1
Interest
    33  
SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
    35  
SECTION 5.3
Fees
    35  
SECTION 5.4
Manner of Payment
    36  
SECTION 5.5
Evidence of Indebtedness
    36  
SECTION 5.6
Adjustments
    37  
SECTION 5.7
Obligations of Lenders
    38  
SECTION 5.8
Changed Circumstances
    38  
SECTION 5.9
Indemnity
    40  

 
 
- i -

--------------------------------------------------------------------------------

 
 
SECTION 5.10
Increased Costs
    40  
SECTION 5.11
Taxes
    41  
SECTION 5.12
Mitigation Obligations; Replacement of Lenders
    45  
SECTION 5.13
Reserved
    46  
SECTION 5.14
Cash Collateral
    46  
SECTION 5.15
Defaulting Lenders
    47              
Article VI.
CONDITIONS OF CLOSING AND BORROWING
    50  
SECTION 6.1
Conditions to Closing and Initial Extensions of Credit
    50  
SECTION 6.2
Conditions to All Extensions of Credit
    52              
Article VII.
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    53  
SECTION 7.1
Organization; Power; Qualification
    53  
SECTION 7.2
Ownership
    54  
SECTION 7.3
Authorization Enforceability
    54  
SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
    54  
SECTION 7.5
Compliance with Law; Governmental Approvals
    55  
SECTION 7.6
Tax Returns and Payments
    55  
SECTION 7.7
Intellectual Property Matters
    55  
SECTION 7.8
Environmental Matters
    55  
SECTION 7.9
Employee Benefit Matters
    56  
SECTION 7.10
Margin Stock
    57  
SECTION 7.11
Government Regulation
    57  
SECTION 7.12
Reserved
    58  
SECTION 7.13
Employee Relations
    58  
SECTION 7.14
Burdensome Provisions
    58  
SECTION 7.15
Financial Statements
    58  
SECTION 7.16
No Material Adverse Change
    58  
SECTION 7.17
Solvency
    58  
SECTION 7.18
Titles to Properties
    59  
SECTION 7.19
Litigation
    59  
SECTION 7.20
OFAC
    59  
SECTION 7.21
Absence of Defaults
    59  
SECTION 7.22
Investment Bankers’ and Similar Fees
    59  
SECTION 7.23
Disclosure
    59  
SECTION 7.24
Material Domestic Subsidiaries
    60              
Article VIII.
AFFIRMATIVE COVENANTS
    60  
SECTION 8.1
Financial Statements and Budgets
    60  
SECTION 8.2
Certificates; Other Reports
    61  
SECTION 8.3
Notice of Litigation and Other Matters
    63  
SECTION 8.4
Preservation of Corporate Existence and Related Matters
    64  
SECTION 8.5
Maintenance of Property and Licenses
    64  
SECTION 8.6
Insurance
    64  
SECTION 8.7
Accounting Methods and Financial Records
    64  
SECTION 8.8
Payment of Taxes and Other Obligations
    64  

 
 
- ii -

--------------------------------------------------------------------------------

 
 
SECTION 8.9
Compliance with Laws and Approvals
    65  
SECTION 8.10
Environmental Laws
    65  
SECTION 8.11
Compliance with ERISA
    65  
SECTION 8.12
Reserved
    65  
SECTION 8.13
Visits and Inspections
    66  
SECTION 8.14
Required Subsidiary Guarantors; Additional Subsidiary Guarantors
    66  
SECTION 8.15
Use of Proceeds
    67  
SECTION 8.16
Further Assurances
    67              
Article IX.
NEGATIVE COVENANTS
    67  
SECTION 9.1
Indebtedness
    67  
SECTION 9.2
Liens
    68  
SECTION 9.3
Investments
    70  
SECTION 9.4
Fundamental Changes
    72  
SECTION 9.5
Asset Dispositions
    73  
SECTION 9.6
Restricted Payments
    73  
SECTION 9.7
Transactions with Affiliates
    74  
SECTION 9.8
Accounting Changes; Organizational Documents
    74  
SECTION 9.9
Payments and Modifications of Subordinated Indebtedness
    74  
SECTION 9.10
No Further Negative Pledges; Restrictive Agreements
    75  
SECTION 9.11
Nature of Business
    76  
SECTION 9.12
Reserved
    76  
SECTION 9.13
Sale Leasebacks
    76  
SECTION 9.14
Capital Expenditures
    76  
SECTION 9.15
Financial Covenants
    76  
SECTION 9.16
Disposal of Subsidiary Interests
    76              
Article X.
DEFAULT AND REMEDIES
    77  
SECTION 10.1
Events of Default
    77  
SECTION 10.2
Remedies
    79  
SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc
    79  
SECTION 10.4
Crediting of Payments and Proceeds
    80  
SECTION 10.5
Administrative Agent May File Proofs of Claim
    81              
Article XI.
THE ADMINISTRATIVE AGENT
    82  
SECTION 11.1
Appointment and Authority
    82  
SECTION 11.2
Rights as a Lender
    82  
SECTION 11.3
Exculpatory Provisions
    82  
SECTION 11.4
Reliance by the Administrative Agent
    83  
SECTION 11.5
Delegation of Duties
    84  
SECTION 11.6
Resignation of Administrative Agent
    84  
SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders
    85  
SECTION 11.8
No Other Duties, etc
    85  
SECTION 11.9
Guaranty Matters
    86  
SECTION 11.10
Guaranteed Hedge Agreements
    86  

 
 
- iii -

--------------------------------------------------------------------------------

 
 
Article XII.
MISCELLANEOUS
    86  
SECTION 12.1
Notices
    86  
SECTION 12.2
Amendments, Waivers and Consents
    89  
SECTION 12.3
Expenses; Indemnity
    91  
SECTION 12.4
Right of Setoff
    93  
SECTION 12.5
Governing Law; Jurisdiction, Etc
    93  
SECTION 12.6
Waiver of Jury Trial
    94  
SECTION 12.7
Reversal of Payments
    94  
SECTION 12.8
Injunctive Relief
    95  
SECTION 12.9
Accounting Matters
    95  
SECTION 12.10
Successors and Assigns; Participations
    95  
SECTION 12.11
Treatment of Certain Information; Confidentiality
    99  
SECTION 12.12
Performance of Duties
    100  
SECTION 12.13
All Powers Coupled with Interest
    100  
SECTION 12.14
Survival
    100  
SECTION 12.15
Titles and Captions
    101  
SECTION 12.16
Severability of Provisions
    101  
SECTION 12.17
Counterparts; Integration; Effectiveness; Electronic Execution
    101  
SECTION 12.18
Term of Agreement
    101  
SECTION 12.19
USA PATRIOT Act
    102  
SECTION 12.20
Independent Effect of Covenants
    102  
SECTION 12.21
Inconsistencies with Other Documents
    102  
SECTION 12.22
No Advisory or Fiduciary Responsibility
    102              

 
 
- iv -

--------------------------------------------------------------------------------

 


EXHIBITS
   
Exhibit A
-
Form of Note
Exhibit B
-
Form of Subsidiary Guaranty Agreement
Exhibit C
-
Form of Notice of Borrowing
Exhibit D
-
Form of Notice of Account Designation
Exhibit E
-
Form of Notice of Prepayment
Exhibit F
-
Form of Notice of Conversion/Continuation
Exhibit G
-
Form of Officer’s Compliance Certificate
Exhibit H
-
Form of Assignment and Assumption
Exhibit I-1
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-2
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-3
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-4
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
SCHEDULES
   
Schedule 1.1
-
Commitments
Schedule 7.1
-
Jurisdictions of Organization and Qualification
Schedule 7.2
-
Subsidiaries and Capitalization
Schedule 7.9
-
Pension Plans and Multiemployer Plans
Schedule 7.13
-
Labor and Collective Bargaining Agreements
Schedule 7.18
-
Real Property
Schedule 9.1
-
Existing Indebtedness
Schedule 9.2
-
Existing Liens
Schedule 9.3
-
Existing Loans, Advances and Investments
Schedule 9.7
-
Transactions with Affiliates

 
 
 
- v -

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of April 19, 2012, by and among CIRRUS LOGIC, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.1         Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person (other
than a Subsidiary of the Borrower) that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, governmental
licenses, approvals and orders of Governmental Authorities and all orders and
decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:
 
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
LIBOR Rate Loans
Base Rate Loans
I
Less than 0.75 to 1.00
0.20%
1.25%
0%
II
Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00
0.25%
1.50%
0%
III
Greater than or equal to 1.25  to 1.00
0.30%
1.75%
0.25%
         

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower;
provided that (a) the Applicable Margin shall be based on Pricing Level I until
the Calculation Date following the fiscal quarter ending June 30, 2012 and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, and (b) if
the Borrower fails to provide the Officer’s Compliance Certificate as required
by Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level III until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date.  The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date.  Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate at any time during the term of this Agreement or at any
time up to one year following the termination of this Agreement or the
Commitments hereunder (regardless of whether any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (z) the
Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(c) and 10.2 nor any of their
other rights under this Agreement.  The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Arrangers” means, collectively, the Left Lead Arranger and Barclays Bank, in
its capacity as joint lead arranger and co-bookrunner, and its successors.
 
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof.  The term “Asset
Disposition” shall not include (a) any Equity Issuance, (b) the sale of
inventory in the ordinary course of business, (c) the transfer of assets to the
Borrower or any Subsidiary Guarantor pursuant to any other transaction permitted
pursuant to Section 9.4, (d) the write-off, discount, sale or other disposition
of defaulted or past-due receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (e) the disposition of any Hedge Agreement, (f)
dispositions of Investments in cash and Cash Equivalents, and (g) (i) the
transfer by any Credit Party of its assets to any other Credit Party, (ii) the
transfer by any Non-Guarantor Subsidiary of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer) and (iii) the transfer by
any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit H or any other form approved by the Administrative
Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
 
“Barclays Bank” means Barclays Bank PLC.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus the difference between
the Applicable Margin for LIBOR Rate Loans and the Applicable Margin for Base
Rate Loans at such time; provided that in no event shall the sum of the Base
Rate plus the Applicable Margin for Base Rate Loans be less than 0%.  Each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or LIBOR.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
“Borrower” means Cirrus Logic, Inc., a Delaware corporation.
 
 
- 3 -

--------------------------------------------------------------------------------

 
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
 
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.
 
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.  Notwithstanding the foregoing, any obligations of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) a Capital Lease under GAAP as in effect on the Closing
Date, shall not be treated as a Capital Lease solely as a result of the adoption
after the Closing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time).
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.
 
 
- 4 -

--------------------------------------------------------------------------------

 
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest short term rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred twenty (120) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder or (e) such other
investments made pursuant to a cash management investment policy approved by the
audit committee of the board of directors of the Borrower, as such policy may be
amended or otherwise modified from time to time with the approval of the audit
committee of the board of directors of the Borrower.
 
“Change in Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Capital Stock
that such “person” or “group” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than thirty-five percent (35%)
of the Capital Stock of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of Borrower or (b) a
majority of the members of the board of directors (or other equivalent governing
body) of the Borrower shall not constitute Continuing Directors.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
 
- 5 -

--------------------------------------------------------------------------------

 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
 
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the account of the Borrower hereunder in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof and “Commitments” means, as to all Lenders, the aggregate commitments of
all Lenders to make Loans, as such amount may be modified at any time or from
time to time pursuant to the terms hereof.  The aggregate Commitments of all the
Lenders on the Closing Date shall be $100,000,000.
 
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
 
“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Commitment of all the
Lenders.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid and non-cash tax expense during such period,
(ii) Consolidated Interest Expense for such period, (iii) amortization,
depreciation and other non-cash charges (other than writedowns of inventory) for
such period (except to the extent that such non-cash charges are reserved for
cash charges to be taken in the future), (iv) extraordinary losses during such
period (excluding extraordinary losses from discontinued operations),
(v) Transaction Costs and (vi) equity expenses associated with the Borrower’s
stock plans, less (c) non-cash tax credits, interest income and any
extraordinary gains during such period.  For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis in connection with
Specified Transactions as set forth in the definition of Pro Forma Basis.
 
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or similar instruments of the Borrower or any Subsidiary;
 
 
- 6 -

--------------------------------------------------------------------------------

 
(b)           the Attributable Indebtedness of the Borrower or any Subsidiary
with respect to obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(c)           all obligations, contingent or otherwise, of the Borrower or any
Subsidiary relative to the face amount of letters of credit, whether or not
drawn, including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of the Borrower or any of its Subsidiaries;
and
 
(d)           all obligations of the Borrower or any Subsidiary in respect of
Disqualified Capital Stock.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on such date for
the purposes of Section 9.15 or most recently reported pursuant to Section 8.1
for any other purpose.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) except as otherwise provided in this Agreement, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
any of its Subsidiaries or is merged into or consolidated with the Borrower or
any of its Subsidiaries or that Person’s assets are acquired by the Borrower or
any of its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), and (c) the net income (if positive), of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary to the Borrower or any of its Subsidiaries of such net income
(i) is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary or (ii) would be subject to any taxes
payable on such dividends or distributions, but in each case only to the extent
of such prohibition or taxes.
 
 
- 7 -

--------------------------------------------------------------------------------

 
“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least 51% of the then Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations at such time.
 
“Credit Facility” means the revolving credit facility established pursuant to
Article II.
 
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
 
“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans or participations in L/C
Obligations required to be funded by it hereunder within two Business Days of
the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of
written notice of such determination to the Borrower, the Issuing Lender and
each Lender.
 
 
- 8 -

--------------------------------------------------------------------------------

 
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, or (c) provides for the scheduled payment
of dividends in cash, in each case, within six months following the Maturity
Date; provided, that if such Capital Stock is issued pursuant to a plan for the
benefit of the Borrower or its Subsidiaries or by any such plan to such officers
or employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or upon a change in control or termination of employment.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)).
 
 
- 9 -

--------------------------------------------------------------------------------

 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or with respect to which any Credit Party or any ERISA
Affiliate has any unsatisfied liability.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of (i)
shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant to
the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof.  The term “Equity Issuance” shall not include (A) any
Asset Disposition or (B) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
 
- 10 -

--------------------------------------------------------------------------------

 
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Subsidiary” means a Domestic Subsidiary of the Borrower (a) that is
owned directly by a Foreign Subsidiary or (b) all or substantially all of the
assets of which are Equity Interests in one or more Foreign Subsidiaries.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Loans made by such
Lender then outstanding and (ii) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
 
- 11 -

--------------------------------------------------------------------------------

 
“Fee Letter” means, collectively, the Wells Fargo Fee Letter and the separate
fee letter agreement dated March 14, 2012 between the Borrower and Barclays
Bank.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of March of each year.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is a “controlled
foreign corporation” as defined in Section 957 of the Code.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Commitment Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“GAAP” means, subject to Section 12.9, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under Article
IX, in each case that is entered into by and between any Credit Party and any
Hedge Bank.
 
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
any Guaranteed Hedge Agreement.
 
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5 and, in each
case, their respective successors and permitted assigns.
 
 
- 12 -

--------------------------------------------------------------------------------

 
“Guaranty Documents” means the collective reference to the Subsidiary Guaranty
Agreements and each other agreement or writing pursuant to which any Credit
Party purports to guaranty the payment and/or performance of the Guaranteed
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
 
 
- 13 -

--------------------------------------------------------------------------------

 
“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, any of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);
 
(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse
(but if not assumed limited to the lesser of such indebtedness or the value of
the assets subject to such Lien);
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;
 
(g)           all obligations of any such Person in respect of Disqualified
Capital Stock;
 
 
- 14 -

--------------------------------------------------------------------------------

 
(h)           all net obligations of such Person under any Hedge Agreements
(unless constituting interest expense); and
 
(i)           all Guaranty Obligations of any such Person with respect to any of
the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
 
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
 
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wells Fargo, in its capacity as issuer of Letters of
Credit hereunder, or any successor thereto.
 
“L/C Commitment” means the lesser of (a) $15,000,000 and (b) the Commitments.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.
 
“Left Lead Arranger” means Wells Fargo Securities, LLC, in its capacity as left
lead arranger and co-bookrunner and its successors.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.
 
 
- 15 -

--------------------------------------------------------------------------------

 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
 
“LIBOR” means,
 
(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.
 
(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



 
- 16 -

--------------------------------------------------------------------------------

 
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Documents, the Fee Letters and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Guaranteed Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Guaranteed Hedge Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Loans” means any revolving loan made to the Borrower pursuant to Section 2.1,
and all such revolving loans collectively as the context requires.
 
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, or (c) a material adverse
effect on the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Material Domestic Subsidiary” means a Wholly-Owned Domestic Subsidiary of the
Borrower (a) that is not an Excluded Subsidiary and (b) either generates 5% or
more of the Consolidated gross revenues of the Borrower or holds assets that
constitute 5% or more of the assets of the Borrower and its Subsidiaries as a
whole.
 
“Maturity Date” means the earliest to occur of (a) the first anniversary of the
Closing Date, (b) the date of termination of the Commitments by the Borrower
pursuant to Section 2.5, or (c) the date of termination of the Commitments
pursuant to Section 10.2(a).
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
 
- 17 -

--------------------------------------------------------------------------------

 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, contributions or has any unsatisfied
liability.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit A, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, renewals or extensions thereof, in
whole or in part.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations and
obligations owing by the Credit Parties to the Lenders or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party of
any proceeding under any federal bankruptcy laws (as now or hereafter in effect)
or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts, naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate substantially in the form
attached as Exhibit G.
 
“Operating Lease” means, as to any Person, any lease of Property (whether real,
personal or mixed) by such Person as lessee which is not a Capital Lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
- 18 -

--------------------------------------------------------------------------------

 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12(b)).
 
“Outstandings” means the sum of (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date; plus (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
 
“Participant” has the meaning assigned thereto in Section 12.10(d).
 
“Participant Register” has the meaning specified in Section 12.10(e).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and (a) which is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) with respect to which any Credit
Party or any ERISA Affiliate has any unsatisfied liability.
 
“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of acquisitions of real estate or of all or substantially all of the
business or assets of any other Person or a business unit or division of another
Person (whether by the acquisition of Capital Stock, assets or any combination
thereof) if each such acquisition meets all of the following requirements:
 
(a)            no less than ten (10) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered written notice of
such acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition (but such acquisition is
not required to close on such date);
 
(b)            the Borrower shall have delivered evidence reasonably
satisfactory to the Administrative Agent that such acquisition has been approved
by the board of directors (or equivalent governing body) of the Person to be
acquired (in the case of the acquisition of a Person);
 
 
- 19 -

--------------------------------------------------------------------------------

 
(c)            the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11 or, in the case of an acquisition of
real estate, assets useful in the Borrower’s or its Subsidiaries’ business;
 
(d)            if such transaction is a merger or consolidation, the Borrower or
a Subsidiary shall be the surviving Person and no Change of Control shall have
been effected thereby;
 
(e)            to the extent applicable and within the time period required
thereby, the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent pursuant to Section
8.14;
 
(f)            the Consolidated Leverage Ratio calculated on a Pro Forma Basis
(as of the proposed closing date of the acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith) shall be no
greater than 1.50 to 1.00;
 
(g)            for any acquisition the consideration for which is equal to or
greater than $10,000,000, no later than five (5) Business Days prior to the
proposed closing date of such acquisition, the Borrower shall have delivered to
the Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the condition set forth in paragraph (f) above is
satisfied;
 
(h)            no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith; and
 
(i)            for any acquisition the consideration for which is equal to or
greater than $10,000,000, the Borrower shall have (i) delivered to the
Administrative Agent a certificate of a Responsible Officer certifying that all
of the requirements set forth above have been satisfied or will be satisfied on
or prior to the consummation of such purchase or other acquisition and
(ii) provided such other documents and other information as may be reasonably
requested by the Administrative Agent in connection with such purchase or other
acquisition.
 
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 8.2.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
 
- 20 -

--------------------------------------------------------------------------------

 
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may include anticipated cost savings and may be
applied to any such definition, test or financial covenant solely to the extent
that such adjustments (a) are reasonably expected to be realized within twelve
(12) months of such Specified Transaction as set forth in reasonable detail on a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent and, in the case of anticipated cost savings, are
reasonably approved by the Administrative Agent and (b) are calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act; and provided,
further, that the foregoing pro forma adjustment shall be without duplication of
any cost savings or additional costs that are already included in the
calculation of Consolidated EBITDA.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Public Lenders” has the meaning assigned thereto in Section 8.2.
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 12.10(c).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means, at any date, two or more Lenders that in the aggregate
hold more than fifty percent (50%) of the sum of the aggregate amount of the
Commitments or, if the Commitments have been terminated, two or more Lenders
that in the aggregate hold more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
 
- 21 -

--------------------------------------------------------------------------------

 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
 
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
 
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
 
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
 
 
- 22 -

--------------------------------------------------------------------------------

 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
 
“Subsidiary Guarantors” means each Person that is a party to the Subsidiary
Guaranty Agreement as of the Closing Date and each Person that becomes a party
thereto after the Closing Date pursuant to Section 8.14.
 
“Subsidiary Guaranty Agreement” means each unconditional guaranty agreement
executed by a Subsidiary Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Guaranteed Parties, substantially in form of Exhibit B,
as amended, restated, supplemented or otherwise modified from time to time.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
with respect to a Pension Plan for which the thirty (30) day notice requirement
has not been waived by the PBGC, or (b) the withdrawal of any Credit Party or
any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303 of ERISA with respect to a
Pension Plan, or (g) the determination that any Pension Plan is considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA or a Multiemployer Plan is considered a plan in endangered or critical
status within the meaning of Section 305 of ERISA, or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
 
 
- 23 -

--------------------------------------------------------------------------------

 
“Threshold Amount” means $10,000,000.
 
“Transaction Costs” means all reasonable transaction fees, charges and other
amounts related to the Transactions and any Permitted Acquisitions (including,
without limitation, any financing fees, merger and acquisition fees, legal fees
and expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the Closing
Date or such Permitted Acquisition, as applicable.  The term “Transaction Costs”
shall also include any of the foregoing for a potential acquisition that, had
such acquisition been consummated, would have been a Permitted Acquisition;
provided, that with respect to any such acquisition, the amount of Transaction
Costs included in the calculation of Consolidated EBITDA shall not exceed
$1,000,000.
 
“Transactions” means, collectively, the initial Extensions of Credit, if any,
and the payment of the Transaction Costs incurred in connection with the
foregoing.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
 
“United States” means the United States of America.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.11(f).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
“Wells Fargo Fee Letter” means the separate fee letter agreement dated March 14,
2012 among the Borrower, the Administrative Agent and the Left Lead Arranger.
 
 
- 24 -

--------------------------------------------------------------------------------

 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
“Withholding Agent” means any Credit Party and the Administrative Agent.
 
SECTION 1.2         Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and (k)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
SECTION 1.3         Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 12.9).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
SECTION 1.4         UCC Terms.  Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.
 
 
- 25 -

--------------------------------------------------------------------------------

 
SECTION 1.5         Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6          References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
 
SECTION 1.7         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).
 
SECTION 1.8         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or (b)
any amount which is drawn, reimbursed and no longer available under such Letter
of Credit).
 
SECTION 1.9         Guaranty Obligations.  Unless otherwise specified, the
amount of any Guaranty Obligation shall be the lesser of the principal amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.
 
SECTION 1.10       Covenant Compliance Generally.  For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the annual financial statements
of the Borrower and its Subsidiaries delivered pursuant to Section 8.1(a) or
(b), as applicable.  Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
 
 
- 26 -

--------------------------------------------------------------------------------

 
ARTICLE II.
 
THE CREDIT FACILITY
 
SECTION 2.1         The Loans.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Lender severally agrees to make Loans to
the Borrower from time to time from the Closing Date through, but not including,
the Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the Outstandings shall not exceed the
Commitments and (b) the Credit Exposure of any Lender shall not at any time
exceed such Lender’s Commitment.  Each Loan by a Lender shall be in a principal
amount equal to such Lender’s Commitment Percentage of the aggregate principal
amount of Loans requested on such occasion.  Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Loans hereunder until the
Maturity Date.
 
SECTION 2.2         Reserved.
 
SECTION 2.3         Procedure for Advances of Loans.
 
(a)            Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit C (a “Notice of Borrowing”) not later than 10:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (y) with respect to Base Rate Loans in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to LIBOR Rate Loans in an aggregate principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof, (C)
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (D) in the
case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto.  A Notice of Borrowing received after 10:00 a.m. shall be deemed
received on the next Business Day.  The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.
 
(b)            Disbursement of Loans.  Not later than 12:00 p.m. on the proposed
borrowing date, each Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Lender’s Commitment
Percentage of the Loans to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit D (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.  Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Loan requested pursuant to this Section to the extent that any
Lender has not made available to the Administrative Agent its Commitment
Percentage of such Loan (but shall disburse to the Borrower such portions that
are made available to the Administrative Agent).
 
 
- 27 -

--------------------------------------------------------------------------------

 
SECTION 2.4         Repayment and Prepayment of Loans.
 
(a)            Repayment on Maturity Date.  The Borrower hereby agrees to repay
the outstanding principal amount of all Loans in full on the Maturity Date,
together with all accrued but unpaid interest thereon.
 
(b)            Mandatory Prepayments.  If at any time the Outstandings exceed
the Commitments, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first, to the principal amount of outstanding Loans
(applied first to Base Rate Loans and second to LIBOR Rate Loans) and second,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).
 
(c)            Optional Prepayments.  The Borrower may at any time and from time
to time prepay Loans, in whole or in part, with irrevocable prior written notice
to the Administrative Agent (subject to the proviso in Section 2.5(a))
substantially in the form attached as Exhibit E (a “Notice of Prepayment”) given
not later than 10:00 a.m. (i) on the same Business Day as each Base Rate Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  Upon receipt of such notice,
the Administrative Agent shall promptly notify each Lender.  If any such notice
is given, the amount specified in such notice shall be due and payable on the
date set forth in such notice.  Partial prepayments shall be in an aggregate
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to Base Rate Loans and $1,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans.  A Notice of Prepayment
received after 10:00 a.m. shall be deemed received on the next Business
Day.  Each such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.
 
(d)            Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
 
SECTION 2.5         Permanent Reduction of the Commitments.
 
(a)            Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) all of the Commitments at any time or (ii) portions of the
Commitments, from time to time, in an aggregate principal amount not less than
$10,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any
reduction of the Commitment shall be applied to the Commitment of each Lender
according to its Commitment Percentage.  All commitment fees accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.  Notwithstanding the foregoing, any notice
of a termination of the Commitments or prepayment delivered in connection with
any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by the Borrower in the event such refinancing is not consummated.
 
 
- 28 -

--------------------------------------------------------------------------------

 
(b)            Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Loans and L/C Obligations, as
applicable, after such reduction to the Commitments as so reduced and if the
aggregate amount of all outstanding Letters of Credit exceeds the Commitments as
so reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with Section
10.2(b).  Any reduction of the Commitments to zero shall be accompanied by
payment of all outstanding Loans (and furnishing of Cash Collateral in an amount
equal to 103% of all L/C Obligations) and shall result in the termination of the
Commitments and the Credit Facility.  If the reduction of the Commitments
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
 
SECTION 2.6         Termination of Credit Facility.  The Credit Facility and the
Commitments shall terminate on the Maturity Date.
 
ARTICLE III.
 
LETTER OF CREDIT FACILITY
 
SECTION 3.1         L/C Commitment.
 
(a)            Availability.  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrower or any Subsidiary thereof on any
Business Day from the Closing Date through but not including the fifth (5th)
Business Day prior to the Maturity Date in such form as may be approved from
time to time by the Issuing Lender; provided that the Issuing Lender shall have
no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Outstandings would exceed the Commitments.  Each Letter of Credit shall (i) be a
standby letter of credit issued to support obligations of the Borrower or any of
its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business; (ii) expire on the earlier of (A) twelve (12) months after the date of
issuance of such Letter of Credit (subject to automatic renewal for additional
one year periods pursuant to the terms of the Letter of Credit Application or
other documentation accepted to the Issuing Lender) and (B) the fifth (5th)
Business Day prior to the Maturity Date, unless the Borrower shall have granted
to the Administrative Agent, for the benefit of the Issuing Lender, Cash
Collateral in an amount equal to 103% of the L/C Obligations of such Letter of
Credit not later than five (5) Business Days prior to the Maturity Date, in
which case such Cash Collateralized Letter of Credit shall not have an
expiration date later than one year after the Maturity Date; provided that, if a
Letter of Credit has an expiration date later than five (5) Business Days prior
to the Maturity Date and the Borrower fails to Cash Collateralize such Letter of
Credit on or before the fifth (5th) Business Day prior to the Maturity Date, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make a Loan bearing interest at
the Base Rate on the fourth (4th) Business Day prior to the Maturity Date in an
amount equal to 103% of the L/C Obligations of such Letter of Credit, and the
Lenders shall make a Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be held by the Administrative Agent, for the benefit of
the Issuing Lender, as security for the payment of the Borrower’s obligations to
reimburse the Issuing Bank for amounts drawn on such Letter of Credit; and
(iii) be subject to the Uniform Customs and/or ISP98, as set forth in the Letter
of Credit Application or as determined by the Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of New York.  The Issuing
Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with any Applicable Law.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.
 
 
- 29 -

--------------------------------------------------------------------------------

 
(b)            Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.
 
SECTION 3.2         Procedure for Issuance of Letters of Credit.  The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the reasonable satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may reasonably request.  Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower.  The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.
 
SECTION 3.3         Commissions and Other Charges.
 
(a)            Letter of Credit Commissions.  Subject to Section 5.14(f), the
Borrower shall pay to the Administrative Agent, for the account of the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in the amount equal to the daily amount available to be drawn under such
Letter of Credit times the Applicable Margin with respect to LIBOR Rate Loans
(determined on a per annum basis), but in no event less than $2,000 for each
Letter of Credit.  Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Maturity Date and, except as
otherwise provided in penultimate sentence of this paragraph, thereafter on
demand of the Administrative Agent.  The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Commitment Percentages.  With respect to any Letter of
Credit with an expiration date after five (5) Business Days prior to the
Maturity Date, the Borrower shall pay to the Administrative Agent, for the
account of the Issuing Bank, a letter of credit commission with respect to each
such Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times 1.75% (determined on a per annum basis),
such commission to be payable quarterly in arrears on the last Business Day of
each calendar quarter.  The Borrower’s obligations under the preceding sentence
shall survive the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.
 
 
- 30 -

--------------------------------------------------------------------------------

 
(b)            Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to each Letter of Credit as set forth in
the Wells Fargo Fee Letter.  Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand of the Administrative Agent.
 
(c)            Other Costs.  In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.
 
SECTION 3.4         L/C Participations.
 
(a)            The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with the Issuing Lender that, if a draft is paid under any Letter of Credit for
which the Issuing Lender is not reimbursed in full by the Borrower through a
Loan or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
 
(b)            Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 12:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 12:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
 
- 31 -

--------------------------------------------------------------------------------

 
(c)            Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
SECTION 3.5         Reimbursement Obligation of the Borrower.  In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Loan as provided for in this Section or with funds from
other sources), in same day funds, the Issuing Lender on each date on which the
Issuing Lender notifies the Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment.  Unless the Borrower shall immediately notify the
Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Loan bearing interest at the Base Rate on such date in the
amount of (a) such draft so paid and (b) any amounts referred to in Section
3.3(c) incurred by the Issuing Lender in connection with such payment, and the
Lenders shall make a Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses.  Each Lender acknowledges
and agrees that its obligation to fund a Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI.  If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
 
SECTION 3.6         Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person.  The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.  The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.
 
 
- 32 -

--------------------------------------------------------------------------------

 
SECTION 3.7         Effect of Letter of Credit Application.  To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.
 
SECTION 3.8         Cash Collateral Upon Termination of Commitments.  In the
event the Borrower terminates the Commitments pursuant to Section 2.5 and there
are outstanding Letters of Credit at such time, the Borrower shall grant to the
Administrative Agent, for the benefit of the Issuing Lender, Cash Collateral in
an amount equal to 103% of the L/C Obligations of such Letters of Credit to be
held as security for payment of the Borrower’s obligations to reimburse the
Issuing Bank for amounts drawn on such Letters of Credit.
 
ARTICLE IV.
 
RESERVED
 
ARTICLE V.
 
GENERAL LOAN PROVISIONS
 
SECTION 5.1         Interest.
 
(a)            Interest Rate Options.  Subject to the provisions of this
Section, at the election of the Borrower, Loans shall bear interest at (i) the
Base Rate plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.  Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.
 
 
- 33 -

--------------------------------------------------------------------------------

 
(b)            Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2) or three (3) months; provided that:
 
(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
(iii)           any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
 
(iv)           no Interest Period shall extend beyond the Maturity Date; and
 
(v)           there shall be no more than six (6) Interest Periods in effect at
any time.
 
(c)            Default Rate.  Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (i) or (j), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans or Letters
of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest under
clauses (B) and (C) above shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
 
 
- 34 -

--------------------------------------------------------------------------------

 
(d)            Interest Payment and Computation.  Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing June 30, 2012; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto.  All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
 
(e)            Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
SECTION 5.2         Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $1,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, continue such LIBOR Rate
Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert or continue
Loans as LIBOR Rate Loans, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit F (a “Notice of
Conversion/Continuation”) not later than 10:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued and the last
day of the Interest Period therefor, (B) the effective date of such conversion
or continuation (which shall be a Business Day), (C) the principal amount of
such Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan.  The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.  If the Borrower does not deliver a Notice of
Conversion/Continuation with respect to LIBOR Rate Loans prior to the expiration
of the Interest Period applicable thereto, it shall be deemed a request to
convert such Loans into Base Rate Loans.
 
SECTION 5.3         Fees.
 
 
- 35 -

--------------------------------------------------------------------------------

 
(a)            Commitment Fee.  Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Commitment of the Lenders (other than the Defaulting
Lenders, if any).  The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing June 30, 2012 and ending on the date upon which the Commitments have
been terminated.  Such commitment fee shall be distributed by the Administrative
Agent to the Lenders (other than any Defaulting Lender) pro rata in accordance
with such Lenders’ respective Commitment Percentages.
 
(b)            Other Fees.  The Borrower shall pay to the Left Lead Arranger,
the Administrative Agent and Barclays Bank for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter.  The Borrower
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.
 
SECTION 5.4         Manner of Payment.
 
(a)            Sharing of Payments.  Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 12:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 1:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 1:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage (or other applicable share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender.  Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be.  Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest if payable along
with such payment.
 
(b)            Defaulting Lenders.  Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).
 
SECTION 5.5         Evidence of Indebtedness.
 
 
- 36 -

--------------------------------------------------------------------------------

 
(a)            Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
 
(b)            Participations.  In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
SECTION 5.6         Adjustments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any of its Subsidiaries (as to which the
provisions of this paragraph shall apply).
 
 
- 37 -

--------------------------------------------------------------------------------

 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 5.7         Obligations of Lenders.
 
(a)            Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, one hour prior to the proposed time of such Borrowing
and (ii) otherwise prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(b)            Nature of Obligations of Lenders Regarding Extensions of
Credit.  The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
 
SECTION 5.8         Changed Circumstances.
 
 
- 38 -

--------------------------------------------------------------------------------

 
(a)            Circumstances Affecting LIBOR Rate Availability.  In connection
with any request for a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate Loan
as to which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans or Base Rate Loan as to which the interest
rate is determined with reference to LIBOR and the right of the Borrower to
convert any Loan to or continue any Loan as a LIBOR Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR shall
be suspended, and (i) in the case of LIBOR Rate Loans, the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(e)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period; or (ii) in the case of Base Rate Loans as to which the
interest rate is determined by reference to LIBOR, the Administrative Agent may,
and the Borrower authorizes the Administrative Agent to, convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.
 
(b)            Laws Affecting LIBOR Rate Availability.  If, after the Closing
Date, any Change in Law shall make it unlawful or impossible for any of the
Lenders (or any of their respective Lending Offices) to honor its obligations
hereunder to make or maintain any LIBOR Rate Loan or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans or Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, and the right of the Borrower to convert any Loan to a
LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as
to which the interest rate is determined by reference to LIBOR shall be
suspended and thereafter the Borrower may select only Base Rate Loans as to
which the interest rate is not determined by reference to LIBOR hereunder, (ii)
all Base Rate Loans shall cease to be determined by reference to LIBOR and (iii)
if any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to a Base Rate Loan as to which the interest
rate is not determined by reference to LIBOR for the remainder of such Interest
Period.
 
 
- 39 -

--------------------------------------------------------------------------------

 
SECTION 5.9         Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained but excluding the Applicable Margin) which may arise or be attributable
to each Lender’s obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Loan (a) as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a LIBOR Rate Loan, (b) due to any failure of the Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
 
SECTION 5.10       Increased Costs.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
 
(iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
 
- 40 -

--------------------------------------------------------------------------------

 
(b)            Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or the Issuing Lender the Borrower shall promptly
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
 
SECTION 5.11       Taxes.
 
(a)            Issuing Bank.  For purposes of this Section 5.11, the term
“Lender” includes the Issuing Lender.
 
(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
 
- 41 -

--------------------------------------------------------------------------------

 
(c)            Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(d)            Indemnification by the Borrower.  The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or, without duplication of Section
5.11(b),  required to be withheld or deducted from a payment to such Recipient
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(e)            Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(f)            Status of Lenders.  (1) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
 
- 42 -

--------------------------------------------------------------------------------

 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;
 
 
- 43 -

--------------------------------------------------------------------------------

 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
 
- 44 -

--------------------------------------------------------------------------------

 
(h)            Indemnification of the Administrative Agent.  Each Lender and the
Issuing Lender shall severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.10(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).  The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.
 
(i)            Survival.  Each party’s obligations under this Section 5.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
SECTION 5.12       Mitigation Obligations; Replacement of Lenders.
 
(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 5.10, or requires the Borrower to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, then such Lender shall, at the request
of the Borrower, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 5.10, or if the Borrower is required to pay additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.12(a), or if
any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
12.10), all of its interests, rights (other than its existing rights to payments
pursuant to Section 5.10 or 5.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
 
- 45 -

--------------------------------------------------------------------------------

 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.10;
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)         such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 5.13       Reserved.
 
SECTION 5.14       Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of the
Issuing Lender with respect to such Defaulting Lender (determined after giving
effect to Section 5.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
 
(a)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to subsection (b) below.  If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
 
 
- 46 -

--------------------------------------------------------------------------------

 
(b)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 5.14 or Section
5.15 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
 
(c)            Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Issuing Lender
shall no longer be required to be held as Cash Collateral pursuant to this
Section 5.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists Cash Collateral in excess of the Minimum Collateral
Amount in which case such excess amount will be promptly returned to the
Borrower, to the extent such Cash Collateral was provided by the Borrower;
provided that, subject to Section 5.15, the Person providing Cash Collateral and
the Issuing Lender may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations.
 
SECTION 5.15       Defaulting Lenders.
 
(a)            Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and in
the last sentence of Section 12.2.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lender with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and (B)
Cash Collateralize the Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 5.14; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the Issuing
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (2) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or funded participations in Letters of Credit owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 5.15(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
- 47 -

--------------------------------------------------------------------------------

 
(iii)           Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
 
(B)           Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 5.14.
 
(C)           With respect to any letter of credit commission not required to be
paid to any Defaulting Lender pursuant to clause (A) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
 
 
- 48 -

--------------------------------------------------------------------------------

 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
 
(v)           Cash Collateral.  If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.14.
 
(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitment (without giving effect to
Section 5.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
(c)            New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.
 
 
- 49 -

--------------------------------------------------------------------------------

 
ARTICLE VI.
 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1         Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
(a)            Executed Loan Documents.  This Agreement and a Note in favor of
each Lender requesting a Note, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.
 
(b)            Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)           Officer’s Certificate.  A certificate from a Responsible Officer
of the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) after giving effect to the
Transactions, no Default or Event of Default has occurred and is continuing; (C)
since March 26, 2011, no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect; and (D) each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 6.1, to the extent such
conditions are not subject to the discretion or approval of the Administrative
Agent or any Lender.
 
(ii)           Certificate of Secretary of each Credit Party.  A certificate of
a Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
 
(iii)           Certificates of Good Standing.  Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization and, as to the Borrower, certificates of foreign qualification from
the States of Arizona and Texas and, to the extent available, a certificate of
the relevant taxing authorities of such jurisdictions certifying that such
Credit Party has filed required tax returns and owes no delinquent taxes.
 
 
- 50 -

--------------------------------------------------------------------------------

 
(iv)           Opinions of Counsel.  Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).
 
(c)            Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents.
 
(ii)           No Injunction, Etc.  No action, proceeding, suit or investigation
shall have been instituted or threatened before any Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.
 
(d)            Financial Matters.
 
(i)           Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated balance sheets of the Borrower and its
Subsidiaries and the related audited statements of income and retained earnings
and cash flows for the three Fiscal Years most recently ended prior to the
Closing Date for which such financial statements are available and (B) the
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries and
related unaudited interim statements of income and retained earnings for each
quarterly period ended since the last audited financial statements for which
financial statements are available.
 
(ii)           Financial Projections.  The Administrative Agent shall have
received quarterly projections prepared by management of the Borrower of income
statements of the Borrower and its Subsidiaries for the year following the
Closing Date , which shall not be inconsistent with any financial information or
projections previously delivered to the Administrative Agent.
 
(iii)           Financial Condition/Solvency Certificate.  The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, each Credit Party and each Subsidiary thereof is each Solvent, (B)
attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the covenants contained in Section
9.15 and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries, it being understood that (1) actual results may vary materially
from the projections, (2) the projections relate to future events and are not to
be viewed as facts, (3) the projections are subject to significant
uncertainties, many of which are beyond the control of the Borrower and (4) no
assurance can be given that the projections will be realized.
 
 
- 51 -

--------------------------------------------------------------------------------

 
(iv)           Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder and (B) all reasonable fees, charges and disbursements of one
primary outside counsel to the Administrative Agent (directly to such counsel if
requested by the Administrative Agent) to the extent accrued and unpaid and
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(e)            Miscellaneous.
 
(i)           Notice of Borrowing.  If Extensions of Credit are to occur on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.3(a), and a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made on or after the Closing Date are to be disbursed.
 
(ii)           PATRIOT Act.  The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders, at least five
Business Days prior to the Closing Date, the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act.
 
(iii)           Other Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
SECTION 6.2         Conditions to All Extensions of Credit.  The obligations of
the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
 
 
- 52 -

--------------------------------------------------------------------------------

 
(a)            Continuation of Representations and Warranties.  The
representations and warranties contained in Article VII shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of such borrowing, continuation, conversion, issuance or extension date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
 
(b)            No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
 
(c)            Notices.  The Administrative Agent shall have received a Notice
of Borrowing or Notice of Conversion/Continuation, as applicable, from the
Borrower in accordance with Section 2.3(a) or Section 5.2, as applicable.
 
ARTICLE VII.
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
 
SECTION 7.1         Organization; Power; Qualification.  Each Credit Party and
each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
(to the extent such jurisdiction provides for the designation of entities
organized or incorporated thereunder as existing in good standing), (b) has the
power and authority to own its Properties and to carry on its business as now
being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.  The jurisdictions in which each Credit Party and each Subsidiary
thereof are organized and qualified to do business as of the Closing Date are
described on Schedule 7.1.
 
 
- 53 -

--------------------------------------------------------------------------------

 
SECTION 7.2         Ownership.  Each Subsidiary of the Borrower as of the
Closing Date is listed on Schedule 7.2.  As of the Closing Date, the
capitalization of each Subsidiary of the Borrower consists of the number of
shares, issued and outstanding, of such classes and series, with or without par
value, described on Schedule 7.2.  All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable (to the
extent such concepts are applicable to such entity) and, as of the Closing Date,
are not subject to any preemptive or similar rights, except as described in
Schedule 7.2.  The shareholders or other owners, as applicable, of each
Subsidiary of the Borrower and the number of shares owned by each as of the
Closing Date are described on Schedule 7.2.  As of the Closing Date, there are
no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Capital Stock of any Subsidiary of the Borrower, except as described
on Schedule 7.2.
 
SECTION 7.3         Authorization Enforceability.  Each Credit Party has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party in accordance with
their respective terms.  This Agreement and each of the other Loan Documents
have been duly executed and delivered by the duly authorized officers of each
Credit Party that is a party thereto, and each such document constitutes the
legal, valid and binding obligation of each Credit Party that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
 
SECTION 7.4         Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.  The execution, delivery and performance by each Credit Party of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e)  require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement, other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
- 54 -

--------------------------------------------------------------------------------

 
SECTION 7.5         Compliance with Law; Governmental Approvals.  Each Credit
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.6         Tax Returns and Payments.  Each Credit Party and each
Subsidiary thereof has prepared in an accurate and complete manner and duly
filed or caused to be filed all federal, state, local and other tax and
information returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable except, in each case,
(a) Taxes that are being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit Party or Subsidiary or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  There is no ongoing audit or examination or, to the knowledge
of the Borrower, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect.  No Governmental Authority has
asserted any Lien or other claim against any Credit Party or any Subsidiary
thereof with respect to unpaid taxes which has not been discharged or resolved
(other than (a) any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of the relevant Credit
Party or Subsidiary and (b) Permitted Liens).
 
SECTION 7.7         Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 7.8         Environmental Matters.  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
 
(a)            The properties owned, leased or operated by each Credit Party and
each Subsidiary thereof now or in the past do not contain, and to their
knowledge have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
 
 
- 55 -

--------------------------------------------------------------------------------

 
(b)            To the knowledge of the Borrower and its Subsidiaries, each
Credit Party and each Subsidiary thereof and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;
 
(c)            No Credit Party nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does any Credit Party or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(d)            To the knowledge of the Borrower and its Subsidiaries, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
 
(e)            No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations; and
 
(f)            There has been no release, or to the best of the Borrower’s
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by any Credit Party or any Subsidiary, now or in the
past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
 
SECTION 7.9         Employee Benefit Matters.
 
(a)            As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.9;
 
(b)            Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  No
liability has been incurred by any Credit Party or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties assessed with respect to any
Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;
 
 
- 56 -

--------------------------------------------------------------------------------

 
(c)            As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any material contributions or to pay any material
amounts due and owing as required by Sections 412 or 430 of the Code, Section
302 of ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;
 
(d)            Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, no Credit Party nor any ERISA Affiliate has:  (i) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (ii) incurred any liability to the PBGC which remains outstanding
other than the payment of premiums and there are no premium payments which are
due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code;
 
(e)            No Termination Event has occurred or is reasonably expected to
occur; and
 
(f)            Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
 
SECTION 7.10       Margin Stock.  No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of
Governors.  Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) will be “margin stock”.  If applicable, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U 1
referred to in Regulation U.
 
SECTION 7.11       Government Regulation.  No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
 
 
- 57 -

--------------------------------------------------------------------------------

 
SECTION 7.12       Reserved.
 
SECTION 7.13       Employee Relations.  As of the Closing Date, no Credit Party
or any Subsidiary thereof is party to any collective bargaining agreement or has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.13.  The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.14       Burdensome Provisions.  No Subsidiary is party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Capital Stock to the Borrower or any Subsidiary
or to transfer any of its assets or properties to the Borrower or any other
Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law.
 
SECTION 7.15       Financial Statements.  The audited and unaudited financial
statements delivered pursuant to Section 6.1(d)(i) fairly present on a
Consolidated basis the assets, liabilities and financial condition of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial condition for the periods then ended (other
than customary year-end adjustments for unaudited financial statements).  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP.  Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.  The projections delivered
pursuant to Section 6.1(d)(ii) were prepared in good faith on the basis of the
assumptions believed to be reasonable at the time delivered and in light of then
existing conditions, it being understood that (1) actual results may vary
materially from the projections, (2) the projections relate to future events and
are not to be viewed as facts, (3) the projections are subject to significant
uncertainties, many of which are beyond the control of the Borrower and (4) no
assurance can be given that the projections will be realized.
 
SECTION 7.16       No Material Adverse Change.  Since March 26, 2011, no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect and there are no
other matters known to the Credit Parties that could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 7.17       Solvency.  The Borrower and its Subsidiaries, on a
Consolidated basis, are Solvent.
 
 
- 58 -

--------------------------------------------------------------------------------

 
SECTION 7.18       Titles to Properties.  As of the Closing Date, the real
property listed on Schedule 7.18 constitutes all of the real property that is
owned, leased, subleased or used by any Credit Party or any of its
Subsidiaries.  Each Credit Party and each Subsidiary thereof has such title to
the real property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties and their Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder.
 
SECTION 7.19       Litigation.  There are no actions, suits or proceedings
pending nor, to the knowledge of the Borrower, threatened against or in any
other way relating adversely to or affecting any Credit Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.20       OFAC.  No Credit Party nor any of its Subsidiaries (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as
amended, (ii) is in violation of (A) the Trading with the Enemy Act, as amended,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (iii) is
a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Extension of Credit hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
SECTION 7.21       Absence of Defaults.  No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound that, in any case
under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.22       Investment Bankers’ and Similar Fees.  Except for the Fee
Letter, no Credit Party has any obligation to any Person in respect of any
finders’, brokers’, investment banking or other similar fee in connection with
any of the Transactions.
 
SECTION 7.23       Disclosure.  No financial statement, material report,
material certificate or other material information furnished by or on behalf of
any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and in light of then existing conditions, it
being understood that (a) such information shall be subject to normal year end
closing and audit adjustments, (b) actual results may vary materially from the
projections, (c) the projections relate to future events and are not to be
viewed as facts, (d) the projections are subject to significant uncertainties,
many of which are beyond the control of the Borrower and (e) no assurance can be
given that the projections will be realized.
 
 
- 59 -

--------------------------------------------------------------------------------

 
SECTION 7.24       Material Domestic Subsidiaries.  As of the Closing Date,
there are no Material Domestic Subsidiaries.
 
ARTICLE VIII.
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
 
SECTION 8.1         Financial Statements and Budgets.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
(a)            Annual Financial Statements.  As soon as practicable and in any
event within seventy-five (75) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended March 31, 2012), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year.  Such
annual financial statements shall be audited by Ernst & Young or another
independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower not
in accordance with GAAP.
 
(b)            Quarterly Financial Statements.  As soon as practicable and in
any event within forty (40) days (or, if earlier, on the date of any required
public filing thereof) after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended June 30, 2012), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments and the absence of
footnotes.
 
 
- 60 -

--------------------------------------------------------------------------------

 
SECTION 8.2         Certificates; Other Reports.  Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a)            at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;
 
(b)            promptly upon receipt thereof, copies of all reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
 
(c)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;
 
(d)            promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could reasonably be expected
to have a Material Adverse Effect;
 
(e)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
 
(f)            promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
 
(g)            promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
 
 
- 61 -

--------------------------------------------------------------------------------

 
(h)            such other information regarding the operations, business affairs
and financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(e) or (f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information (within the meaning of United States Federal securities
laws) with respect to the Borrower or its Affiliates or their respective
securities) (each, a “Public Lender”).  The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger, the
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Lender;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Lender.”  The
Administrative Agent shall use commercially reasonable efforts to ensure that
any Borrower Materials not marked as “PUBLIC” will not be distributed to Public
Lenders and, in the event that any such Borrower Materials are inadvertently
disclosed to Public Lender(s), the Administrative Agent will notify the Borrower
promptly upon obtaining knowledge thereof.
 
 
- 62 -

--------------------------------------------------------------------------------

 
SECTION 8.3         Notice of Litigation and Other Matters.  Promptly (but in no
event later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
 
(a)            the occurrence of any Default or Event of Default;
 
(b)            the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined could reasonably be expected to result in a
Material Adverse Effect;
 
(c)            any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
 
(d)            any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that may be assessed against or threatened against any Credit
Party or any Subsidiary thereof;
 
(e)            (i) any unfavorable determination letter from the IRS regarding
the qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and
 
(f)            any other event or condition, on a non-customer specific basis,
known to the Borrower that the Borrower expects to result in a Material Adverse
Effect.
 
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
 
- 63 -

--------------------------------------------------------------------------------

 
SECTION 8.4         Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 9.4, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 8.5         Maintenance of Property and Licenses.
 
(a)            Protect and preserve all Properties necessary in and material to
its business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
 
(b)            Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 8.6         Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance).  All such insurance shall, (a) provide that no
cancellation shall be effective until at least 30 days after written notice
thereof to the Administrative Agent (or 10 days in the case of non-payment) and
(b) name the Administrative Agent as an additional insured party under liability
insurance (other than directors’ and officers’ insurance and workers’
compensation).  On the Closing Date and from time to time thereafter deliver to
the Administrative Agent upon its request information in reasonable detail as to
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
 
SECTION 8.7         Accounting Methods and Financial Records.  Maintain a system
of accounting, and keep proper books, records and accounts (which shall be
accurate and complete in all material respects) as may be required or as may be
necessary to permit the preparation of consolidated financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.
 
SECTION 8.8         Payment of Taxes and Other Obligations.  Pay and perform (a)
all taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property and (b) all other indebtedness,
obligations and liabilities in accordance with customary trade practices (unless
being contested in good faith), except where the failure to pay or perform such
items described in clauses (a) or (b) of this Section could not reasonably be
expected to have a Material Adverse Effect.
 
 
- 64 -

--------------------------------------------------------------------------------

 
SECTION 8.9         Compliance with Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 8.10       Environmental Laws.  In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws in each case except as could not reasonably be expected to have a Material
Adverse Effect, (b) conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws in each case except as
could not reasonably be expected to have a Material Adverse Effect, and (c)
defend, indemnify and hold harmless the Administrative Agent and the Lenders,
and their respective parents, Subsidiaries, Affiliates, employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.
 
SECTION 8.11       Compliance with ERISA.  In addition to and without limiting
the generality of Section 8.9, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
 
SECTION 8.12       Reserved.
 
 
- 65 -

--------------------------------------------------------------------------------

 
SECTION 8.13       Visits and Inspections.  Permit representatives of the
Administrative Agent (or any Lender following an Event of Default), from time to
time upon prior reasonable notice and at such times during normal business
hours, all at the expense of the Borrower, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects; provided that (a) upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the expense of the Borrower at any time without
advance notice, (b) unless an Event of Default exists, the foregoing may only be
conducted one time per calendar year at the Borrower’s expense and (c) the
Borrower and its Subsidiaries may prohibit the Administrative Agent and the
Lenders from viewing information subject to customer confidentiality
obligations.
 
SECTION 8.14       Required Subsidiary Guarantors; Additional Subsidiary
Guarantors.
 
(a)            Required Subsidiary Guarantors.  Subject to the time period set
forth in Section 8.14(b) below, cause (i) all Material Domestic Subsidiaries to
be Subsidiary Guarantors; and (ii) other Domestic Subsidiaries, other than
Excluded Subsidiaries, to be Subsidiary Guarantors to the extent necessary such
that the Credit Parties collectively either (1) generate 90% or more of the
Consolidated gross revenues of the Borrower or (2) hold assets that constitute
90% of the assets of the Borrower and its Subsidiaries as a whole.
 
(b)            Additional Subsidiary Guarantors.  Notify the Administrative
Agent of a change in circumstances and of the creation or acquisition of any
Domestic Subsidiary, in each case to the extent resulting in a Domestic
Subsidiary that is a Material Domestic Subsidiary (and not already a Subsidiary
Guarantor) or a Domestic Subsidiary that is otherwise required to be a
Subsidiary Guarantor pursuant to paragraph (a) above, and promptly thereafter
(and in any event within thirty (30) days after such change in circumstances or
such creation or acquisition), cause such Person to (i) become a Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) deliver to
the Administrative Agent such documents and certificates referred to in Section
6.1(b)(i) through (iii) and (e)(ii) as may be reasonably requested by the
Administrative Agent, (iii) deliver to the Administrative Agent updated
Schedules to the Loan Documents with respect to such Person, and (iv) deliver to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent.
 
(c)            Merger Subsidiaries.  Notwithstanding the foregoing, to the
extent any new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
to the extent such Domestic Subsidiary is a Material Domestic Subsidiary or to
the extent such Domestic Subsidiary is otherwise required to be a Subsidiary
Guarantor pursuant to Section 8.14(a), such new Subsidiary shall not be required
to take the actions set forth in Section 8.14(b) until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.14(b) within
ten (10) Business Days of the consummation of such Permitted Acquisition).
 
 
- 66 -

--------------------------------------------------------------------------------

 
SECTION 8.15       Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including, without limitation, Permitted
Acquisitions, stock repurchases, dividends, Capital Expenditures and may use
such proceeds for the payment of certain fees and expenses incurred in
connection with the Transactions and this Agreement.
 
SECTION 8.16       Further Assurances.  Promptly make, execute and deliver all
such additional and further acts, things, deeds, instruments and documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably require for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents.
 
ARTICLE IX.
 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to.
 
SECTION 9.1         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except:
 
(a)            the Obligations;
 
(b)            Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(c)            Indebtedness existing on the Closing Date and listed on Schedule
9.1, and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof;
 
(d)            Indebtedness incurred in connection with Capital Leases and
purchase money Indebtedness in an aggregate amount not to exceed $10,000,000 at
any time outstanding;
 
(e)            Indebtedness of a Person existing at the time such Person became
a Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;
 
 
- 67 -

--------------------------------------------------------------------------------

 
(f)            Guaranty Obligations with respect to Indebtedness permitted
pursuant to subsections (a) through (e) of this Section;
 
(g)            unsecured intercompany Indebtedness (i) owed by any Credit Party
to another Credit Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit
Party in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding and (iii) owed by any Credit Party to any Non-Guarantor Subsidiary
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent);
 
(h)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;
 
(i)            Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
 
(j)            unsecured Indebtedness consisting of promissory notes issued to
current or former officers, directors and employees (or their respective family
members, estates or trusts or other entities for the benefit of any of the
foregoing) of the Borrower or its Subsidiaries to purchase or redeem Capital
Stock or options of the Borrower in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;
 
(k)            Indebtedness incurred in the ordinary course of business in
connection with the financing of insurance premiums;
 
(l)            Indebtedness for bank products (including cash management
services and commercial credit cards) incurred in the ordinary course of
business;
 
(m)            obligations under take or pay contracts entered into with
suppliers and manufacturers; and
 
(n)            Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $5,000,000 at any time outstanding.
 
SECTION 9.2         Liens.  Create, incur, assume or suffer to exist, any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:
 
(a)            Liens on cash or deposits granted in favor of the Issuing Lender
to Cash Collateralize Letters of Credit;
 
(b)            Liens in existence on the Closing Date and described on Schedule
9.2, including Liens incurred in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
 
- 68 -

--------------------------------------------------------------------------------

 
(c)            Liens for taxes, assessments and other governmental charges or
levies (i) not yet due or as to which the period of grace, if any, related
thereto has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
 
(d)            Liens of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than sixty (60) days, or if more than sixty (60) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;
 
(e)            Liens on deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;
 
(f)            encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate do not, in any case, impair the use thereof in the ordinary conduct of
business;
 
(g)            Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
 
(h)            Liens securing Indebtedness permitted under Section 9.1(d);
provided that (i) such Liens shall be created within ninety (90) days of the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and proceeds thereof, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable);
 
(i)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1(m) or securing appeal or
other surety bonds relating to such judgments;
 
(j)            Liens on Property (i) of any Subsidiary which are in existence at
the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing clauses
(i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition, (B)
such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens, (D) such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries and (E) the Indebtedness secured by
such Liens is permitted under Section 9.1(e) of this Agreement);
 
 
- 69 -

--------------------------------------------------------------------------------

 
(k)            (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank or securities
intermediary in connection with statutory, common law and contractual rights of
set-off and recoupment with respect to any deposit account or securities account
(or assets therein) of any Borrower or any Subsidiary thereof (including for the
purposes of Section 9.1(l));
 
(l)            (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements (or
situated on a leased premises) with such landlord, and (ii) contractual Liens of
suppliers (including sellers of goods) or customers granted in the ordinary
course of business to the extent limited to the property or assets relating to
such contract;
 
(m)            any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
 
(n)            Liens to secure Indebtedness permitted under Section 9.1(k);
provided that (i) such Liens are limited to securing only the unpaid premiums
under the applicable insurance policy and (ii) such Liens only encumber the
proceeds of the applicable insurance policy; and
 
(o)            Liens not otherwise permitted hereunder securing Indebtedness
permitted under Section 9.1(n); provided that the aggregate amount of
Indebtedness secured pursuant to this clause (o) shall not exceed $2,500,000 at
any time outstanding.
 
SECTION 9.3         Investments.  Purchase, own, invest in or otherwise acquire
(in one transaction or a series of transactions), directly or indirectly, any
Capital Stock of another Person, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security, all or
substantially all of the business or assets of any other Person (or a business
unit or division of another Person) or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
 
 
- 70 -

--------------------------------------------------------------------------------

 
(a)            (i) Investments existing on the Closing Date in or to
Subsidiaries existing on the Closing Date, (ii) Investments existing on the
Closing Date (other than Investments in Subsidiaries existing on the Closing
Date) and described on Schedule 9.3, (iii) Investments made after the Closing
Date by any Credit Party in any other Credit Party and (iv) Investments made
after the Closing Date by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary;
 
(b)            Investments in cash and Cash Equivalents;
 
(c)            Investments by the Borrower or any of its Subsidiaries in the
form of Capital Expenditures permitted pursuant to this Agreement;
 
(d)            deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;
 
(e)            Hedge Agreements permitted pursuant to Section 9.1;
 
(f)            purchases of assets in the ordinary course of business;
 
(g)            Investments by the Borrower or any Subsidiary thereof in the form
of Permitted Acquisitions;
 
(h)            Investments in the form of loans and advances to officers,
directors and employees in the ordinary course of business in an aggregate
amount not to exceed at any time outstanding $5,000,000 (determined without
regard to any write-downs or write-offs of such loans or advances);
 
(i)            Investments in the form of intercompany Indebtedness permitted
pursuant to Section 9.1(g);
 
(j)            Investments in any Non-Guarantor Subsidiary in an aggregate
amount not to exceed $10,000,000 at any time;
 
(k)            Guaranty Obligations permitted pursuant to Section 9.1;
 
(l)            Investments in joint ventures; provided that the aggregate amount
of all such Investments shall not at any time exceed $5,000,000;
 
(m)            receivables owing to the Credit Parties or any of their
Subsidiaries or any advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
 
(n)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; and
 
(o)            Investments not otherwise permitted pursuant to this Section in
an aggregate amount not to exceed $5,000,000 at any time outstanding; provided
that, immediately before and immediately after giving pro forma effect to any
such Investments, no Default or Event of Default shall have occurred and be
continuing.
 
 
- 71 -

--------------------------------------------------------------------------------

 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 9.4         Fundamental Changes.  Merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:
 
(a)            (i) any Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or the continuing or surviving entity shall become a Subsidiary Guarantor
and the Borrower shall comply with Section 8.14 in connection therewith within
the time period specified therein, in each case, to the extent required to do
so);
 
(b)            (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
be merged, amalgamated or consolidated with or into, or be liquidated or
dissolved into, any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor
Subsidiary that is a Domestic Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated or dissolved into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;
 
(c)            any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;
 
(d)            (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
 
(e)            dispositions permitted by Section 9.5;
 
(f)            any Wholly-Owned Subsidiary of the Borrower may merge with or
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with a Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be
the continuing or surviving entity or (ii) the continuing or surviving entity
shall become a Subsidiary Guarantor and the Borrower shall comply with Section
8.14 in connection therewith within the time period specified therein, in each
case, to the extent required to do so; and
 
 
- 72 -

--------------------------------------------------------------------------------

 
(g)            any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.
 
SECTION 9.5         Asset Dispositions.  Make any Asset Disposition except:
 
(a)            the sale of obsolete, worn-out or surplus assets no longer used
or useful in the business of the Borrower or any of its Subsidiaries;
 
(b)            non-exclusive licenses and sublicenses (and terminations thereof)
of intellectual property rights in the ordinary course of business not
interfering, individually or in the aggregate, in any material respect with the
conduct of the business of the Borrower and its Subsidiaries;
 
(c)            leases, subleases, licenses or sublicenses (and terminations
thereof) of real or personal property granted by any Borrower or any of its
Subsidiaries to others in the ordinary course of business not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;
 
(d)            dispositions in connection with Insurance and Condemnation
Events;
 
(e)            any Asset Disposition disclosed in writing to the Administrative
Agent and the Lenders prior to the Effective Date; provided that (i) at the time
of each such Asset Disposition, no Default or Event of Default shall exist or
would result from such Asset Disposition and (ii) the aggregate book value of
the property disposed of in connection with Asset Dispositions pursuant to this
clause (e) shall not exceed $50,000,000; and
 
(f)            Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition, no Default or
Event of Default shall exist or would result from such Asset Disposition and
(ii) the aggregate book value of all property disposed of in reliance on this
clause (f) shall not exceed $5,000,000 during the term of this Agreement.
 
SECTION 9.6         Restricted Payments.  Declare or pay any dividend on, or
make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Capital Stock of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Capital Stock of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:
 
(a)            the Borrower or any Subsidiary thereof may make Restricted
Payments in shares of its own Qualified Capital Stock;
 
(b)            any Subsidiary of the Borrower may make Restricted Payments to
the Borrower or any Subsidiary Guarantor or ratably to all holders of its
outstanding Qualified Capital Stock;
 
 
- 73 -

--------------------------------------------------------------------------------

 
(c)            (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries;
 
(d)            the Borrower may repurchase Capital Stock of the Borrower upon
the exercise of options or the vesting of restricted stock awards or units to
the extent such Capital Stock represents a portion of the exercise price
therefor or for payment of associated taxes; provided that the total
consideration paid for repurchases of Capital Stock described in this clause (d)
shall not exceed $5,000,000 in any fiscal year; and
 
(e)            the Borrower or any Subsidiary thereof may make any other
Restricted Payment not otherwise permitted by clauses (a), (b), (c) or (d) above
so long as the Borrower demonstrates, on a Pro Forma Basis, a Consolidated
Leverage Ratio of not greater than 1.50 to 1.00.
 
SECTION 9.7         Transactions with Affiliates.  Directly or indirectly enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
 
(i)           transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and
9.13;
 
(ii)           transactions existing on the Closing Date and described on
Schedule 9.7;
 
(iii)           other transactions in the ordinary course of business on terms
as favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
Borrower;
 
(iv)           employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business;
 
(v)           payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
and
 
(vi)           transactions solely among Credit Parties.
 
SECTION 9.8         Accounting Changes; Organizational Documents.
 
(a)            Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
 
 
- 74 -

--------------------------------------------------------------------------------

 
(b)            Amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify or
change its bylaws (or other similar documents) in each case in any manner
materially adverse to the rights or interests of the Lenders.
 
SECTION 9.9         Payments and Modifications of Subordinated Indebtedness.
 
(a)            Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.
 
(b)            Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except:
 
(i)           refinancings, refundings, renewals, extensions or exchanges of any
Subordinated Indebtedness permitted by the intercreditor agreement applicable
thereto; and
 
(ii)           the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness permitted by the intercreditor agreement applicable
thereto.
 
SECTION 9.10       No Further Negative Pledges; Restrictive Agreements.
 
(a)            Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 9.1(d) or Indebtedness incurred pursuant to Section 9.1(n) and
secured pursuant to Section 9.2(o); provided, that, in the case of Section
9.1(d), any such restriction contained therein relates only to the asset or
assets acquired in connection therewith, (iii) restrictions contained in the
organizational documents of any Credit Party as of the Closing Date and (iv)
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).
 
(b)            Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Credit Party or any Subsidiary on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Guarantor pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith), (D) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.
 
 
- 75 -

--------------------------------------------------------------------------------

 
SECTION 9.11       Nature of Business.  Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
 
SECTION 9.12       Reserved.
 
SECTION 9.13       Sale Leasebacks.  Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a Capital Lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease.
 
SECTION 9.14       Capital Expenditures.  Permit the aggregate amount of all
Capital Expenditures during the term of this Agreement to exceed $90,000,000 on
a rolling four quarter basis.
 
SECTION 9.15       Financial Covenants.
 
(a)            Consolidated Leverage Ratio.  At the end of any fiscal quarter,
permit the Consolidated Leverage Ratio to be greater than 1.75 to 1.00.
 
(b)            Consolidated Interest Coverage Ratio.  At the end of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio to be less than 3.50 to
1.00.
 
SECTION 9.16       Disposal of Subsidiary Interests.  The Borrower will not
permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as
a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5 or (b) so long as
such Domestic Subsidiary continues to be a Subsidiary Guarantor to the extent
required by this Agreement.
 
 
- 76 -

--------------------------------------------------------------------------------

 
ARTICLE X.
 
DEFAULT AND REMEDIES
 
SECTION 10.1       Events of Default.  Each of the following shall constitute an
Event of Default:
 
(a)            Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)            Other Payment Default.  The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.
 
(c)            Misrepresentation.  Any representation or warranty made or deemed
made by or on behalf of any Credit Party or any Subsidiary thereof in this
Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation or warranty made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.
 
(d)            Default in Performance of Certain Covenants.  Any Credit Party
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2(a), 8.4, 8.13, 8.14, 8.15, 8.16 or Article IX.
 
(e)            Default in Performance of Other Covenants and Conditions.  Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of the Borrower having
obtained knowledge thereof.
 
(f)            Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans, any
Reimbursement Obligation) the aggregate outstanding amount (or, with respect to
any Hedge Agreement, the Hedge Termination Value) of which Indebtedness is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired).
 
 
- 77 -

--------------------------------------------------------------------------------

 
(g)            Reserved.
 
(h)            Change in Control.  Any Change in Control shall occur.
 
(i)            Voluntary Bankruptcy Proceeding.  Any Credit Party or any
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
(j)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under the federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of debts, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for any Credit Party or any Subsidiary thereof or for all
or any substantial part of their respective assets, domestic or foreign, and
such case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
 
(k)            Failure of Agreements.  Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing.
 
(l)            ERISA Events.  The occurrence of any of the following events: (i)
any Credit Party or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Sections 412 or
430 of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and are in excess of the Threshold Amount, (ii) a
Termination Event or (iii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount.
 
 
- 78 -

--------------------------------------------------------------------------------

 
(m)            Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed the Threshold
Amount shall be entered against any Credit Party or any Subsidiary thereof by
any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.
 
SECTION 10.2       Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)            Acceleration; Termination of Credit Facility.  Terminate the
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
(b)            Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.
 
(c)            General Remedies.  Exercise on behalf of the Guaranteed Parties
all of its other rights and remedies under this Agreement, the other Loan
Documents and Applicable Law, in order to satisfy all of the Obligations.
 
 
- 79 -

--------------------------------------------------------------------------------

 
SECTION 10.3       Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a)            The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the Borrower, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
 
(b)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.2 for the benefit of
all the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Lender) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.4), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.4d, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
SECTION 10.4       Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Guaranteed
Obligations and all net proceeds from the enforcement of the Guaranteed
Obligations shall be applied:
 
First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and the Issuing Lender in
its capacity as such, ratably between the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them;
 
 
- 80 -

--------------------------------------------------------------------------------

 
Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Guaranteed Hedge Agreements, ratably among the Lenders, the
Issuing Lender and the Hedge Banks in proportion to the respective amounts
described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Hedge Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.  Each Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XI for itself and its
Affiliates as if a “Lender” party hereto.
 
SECTION 10.5       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and
 
 
- 81 -

--------------------------------------------------------------------------------

 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 5.3 and 12.3.
 
ARTICLE XI.
 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1       Appointment and Authority.  Each of the Lenders and the
Issuing Lender hereby irrevocably designates and appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  Except as provided in Section 11.6, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
SECTION 11.2       Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
SECTION 11.3       Exculpatory Provisions.
 
(a)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
 
- 82 -

--------------------------------------------------------------------------------

 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
 
(c)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 11.4       Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
- 83 -

--------------------------------------------------------------------------------

 
SECTION 11.5       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub agents.
 
SECTION 11.6       Resignation of Administrative Agent.
 
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
 
- 84 -

--------------------------------------------------------------------------------

 
(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(d)            Any resignation by Wells Fargo as Administrative Agent pursuant
to this Section shall also constitute its resignation as Issuing Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (b) the retiring
Issuing Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
SECTION 11.7       Non-Reliance on Administrative Agent, Other Lenders,
Arrangers and Syndication Agent.  Each Lender and the Issuing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender, either Arranger, the Syndication Agent
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and the Issuing Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Lender, either Arranger, the Syndication Agent or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, none of the
Administrative Agent, the Syndication Agent or the Arrangers shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Person or any of
its Affiliates.
 
 
- 85 -

--------------------------------------------------------------------------------

 
SECTION 11.8       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
 
SECTION 11.9       Guaranty Matters.  Each of the Lenders (including in its or
any of its Affiliate’s capacities as a potential Hedge Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any Subsidiary Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to release such Guarantor from its obligations under the
Subsidiary Guaranty Agreement, in accordance with the terms of the Loan
Documents and this Section 11.9.
 
SECTION 11.10     Guaranteed Hedge Agreements.  No Hedge Bank that obtains the
benefits of Section 10.4 by virtue of the provisions hereof or of any Guaranty
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document  other than
in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Guaranteed Hedge Agreements unless the Administrative Agent has
received written notice of such Guaranteed Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.
 
ARTICLE XII.
 
MISCELLANEOUS
 
SECTION 12.1       Notices.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
 
- 86 -

--------------------------------------------------------------------------------

 
If to the Borrower:
 
Cirrus Logic, Inc.
2901 Via Fortuna
Austin, Texas  78746
Attention of:  Thurman Case
Telephone No.:  (512) 851-4000
Facsimile No.:  (512) 851-4527
E-mail:  thurman.case@cirrus.com
 
With copies to:
 
Cirrus Logic, Inc.
2901 Via Fortuna
Austin, Texas  78746
Attention of:  Office of the General Counsel
Telephone No.:  (512) 851-4000
Facsimile No.:  (512) 851-4527
E-mail:  scott.thomas@cirrus.com
 
If to Wells Fargo as Administrative
Agent:
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 590-3481
 
With copies to:
 
Wells Fargo Bank, National Association
111 Congress Avenue, Suite 2200
Austin, Texas  78701
Attention of:  Stuart Edwards
Telephone No.:  (512) 344-7017
Facsimile No.:  (512) 496-0970
E-mail:  stuart.edwards@wellsfargo.com
 
and
 
 
- 87 -

--------------------------------------------------------------------------------

 
Wells Fargo Bank, National Association
111 Congress Avenue, Suite 2200
Austin, Texas  78701
Attention of: Sue Coulter
Telephone No.:  (512) 344-7012
Facsimile No.:  (866) 935-0576
Email:  susan.coulter@wellsfargo.com
 
If to any Lender:
 
To the address set forth on the signature pages
hereto or in the Assignment and
Acceptance pursuant to which it became
a Lender.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
(c)            Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested
 
 
- 88 -

--------------------------------------------------------------------------------

 
(d)            Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.
 
(e)            Platform.
 
(i)           Subject to Section 12.11 and the last paragraph of Section 8.2,
each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  Subject to Section 12.11 and the last paragraph of Section 8.2, in no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, the Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
 
(f)            Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.
 
SECTION 12.2       Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
 
- 89 -

--------------------------------------------------------------------------------

 
(a)            increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
 
(b)            waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby;
 
(c)            reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iii) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) waive a default or to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
waiver or amendment would be to reduce the rate of interest on any Loan or L/C
Obligation or to reduce any fee payable hereunder;
 
(d)            change Section 5.6 or Section 10.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;
 
(e)            change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
 
(f)            consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender; or
 
(g)            release all of the Subsidiary Guarantors or Subsidiary Guarantors
comprising substantially all of the credit support for the Guaranteed
Obligations, in any case, from any Guaranty Document (other than as authorized
in Section 11.9), without the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) no Fee Letter may be amended, or
rights or privileges thereunder waived, unless in writing executed only by the
parties thereto, and (iv) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
 
- 90 -

--------------------------------------------------------------------------------

 
SECTION 12.3       Expenses; Indemnity.
 
(a)            Costs and Expenses.  The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one primary outside counsel for
the Administrative Agent) in connection with the syndication of the Credit
Facility prior to the Closing Date, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of one primary counsel for the Administrative
Agent, any Lender or the Issuing Lender, unless a conflict of interest exists
among such Persons in which case each such Person shall have separate counsel,
the reasonable fees of which shall be reimbursed by the Borrower) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)            Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender, each Arranger and the Syndication Agent, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, and shall pay or reimburse any
such Indemnitee for, any and all losses, claims (including, without limitation,
any Environmental Claims), damages, liabilities and related reasonable out of
pocket expenses (including the reasonable fees, charges and disbursements of one
primary outside counsel, one local outside counsel in each applicable
jurisdiction and one regulatory outside counsel for all Indemnitees, unless a
conflict of interest exists among such Persons in which case each such Person
shall have separate counsel, the reasonable fees of which shall be reimbursed by
the Borrower) incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Credit Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable consultant’s fees, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) arise out of a dispute that is brought by an Indemnitee against another
Indemnitee (other than against either Arranger, the Administrative Agent, the
Issuing Bank or the Syndication Agent, in each case, in its capacity as such, in
which case such indemnity shall apply with respect to each such Person, to the
extent otherwise available) not involving any act or omission by the Borrower,
its Subsidiaries or its Affiliates.  This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
 
 
- 91 -

--------------------------------------------------------------------------------

 
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, either Arranger, the Syndication Agent or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender, such
Arranger, the Syndication Agent or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate Credit Exposures at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender, such Arranger
or the Syndication Agent in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender, such Arranger or the Syndication Agent in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.7.
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, no party to this Agreement shall assert, and each
hereby waives, any claim against any other party to this Agreement, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
the foregoing limitation shall not be deemed to impair or affect the
indemnification obligations of the Borrower under the Loan Documents.  Provided
that such distribution of information or other materials is made in compliance
with the applicable provisions of this Agreement, no Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
 
- 92 -

--------------------------------------------------------------------------------

 
(e)            Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
(f)            Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
 
SECTION 12.4       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
Issuing Lender or any of their respective Affiliates, irrespective of whether or
not such Lender, the Issuing Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender or such
Affiliate different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates may have.  Each Lender and the Issuing Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
SECTION 12.5       Governing Law; Jurisdiction, Etc.
 
(a)            Governing Law.  This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 
- 93 -

--------------------------------------------------------------------------------

 
(b)            Submission to Jurisdiction.  The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, the Issuing Lender or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York in the Borough of Manhattan,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(c)            Waiver of Venue.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)            Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
 
SECTION 12.6       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
- 94 -

--------------------------------------------------------------------------------

 
SECTION 12.7       Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
SECTION 12.8       Injunctive Relief.  The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders.  Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
SECTION 12.9       Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
SECTION 12.10     Successors and Assigns; Participations.
 
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
 
- 95 -

--------------------------------------------------------------------------------

 
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of a Lender; and
 
 
- 96 -

--------------------------------------------------------------------------------

 
(C)           the consent of the Issuing Lender shall be required for each
assignment.
 
(iv)           Assignment and Assumption.  The Lender and the assignee party to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more Affiliates by a
Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender and each other Lender hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in
accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
 
- 97 -

--------------------------------------------------------------------------------

 
(c)            Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 12.3(c) with respect
to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
12.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.8, 5.9, 5.10 and 5.11 (subject to the
requirements and limitations therein, including the requirements of Section
5.11(f) (it being understood that the documentation required under Section
5.11(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 5.10 and 5.11, with respect to such
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
 
 
- 98 -

--------------------------------------------------------------------------------

 
(e)            Participant Register.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 12.11     Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, except
that Information that is not marked “PUBLIC” shall not be furnished to any
Public Lender, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Guaranteed Hedge
Agreement, or any action or proceeding relating to this Agreement, any other
Loan Document or any Guaranteed Hedge Agreement, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrower, (i)
with the consent of the Borrower, not to be unreasonably withheld, to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications, (j) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates.  For purposes of this Section, “Information”
means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the Effective Date, all such information shall be
confidential and constitute “Information” under this Section 12.11 unless
otherwise marked by the Borrower as “PUBLIC”.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
- 99 -

--------------------------------------------------------------------------------

 
SECTION 12.12     Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
SECTION 12.13     All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 12.14     Survival.
 
(a)            All representations and warranties made under this Agreement and
the other Loan Documents shall survive the Closing Date and shall not be waived
by the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.
 
 
- 100 -

--------------------------------------------------------------------------------

 
(b)            Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XII and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.
 
SECTION 12.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 12.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 12.17     Counterparts; Integration; Effectiveness; Electronic
Execution.
 
(a)            Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement
 
(b)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 12.18     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments have
been terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
 
- 101 -

--------------------------------------------------------------------------------

 
SECTION 12.19     USA PATRIOT Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Subsidiary Guarantor in
accordance with the PATRIOT Act.
 
SECTION 12.20     Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
 
SECTION 12.21     Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Guaranty Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
SECTION 12.22     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (iii) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (ii) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby, except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.
 
 
- 102 -

--------------------------------------------------------------------------------

 
[Signature pages to follow]
 
 
 
 
 
 
 
 
 
 
- 103 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
 
CIRRUS LOGIC, INC.,
as Borrower
 
By:  /s/ Thurman K. Case
Name:  Thurman K. Case
Title:   Treasurer and Chief Financial Officer
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender
 
By:          /s/ Susan L. Coulter
Susan L. Coulter
Vice President
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
as Lender
 
By:          /s/ Diane Rolfe
Name:     Diane Rolfe
Title:       Director
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
UNION BANK, N.A.,
as Lender
 
By:          /s/ Edward Khaymenis
Name:     Edward Khaymenis
Title:       Vice President
 
 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I-1
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit I-1 - 1
 
 

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 19, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

 
[NAME OF LENDER]
               
 
By:
        Name:       Title:                    
Date: ________ __, 20[  ]
 

 
 
Exhibit I-1 - 2
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I-2
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
 
Exhibit I-2 - 1
 
 

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 19, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

 
[NAME OF PARTICIPANT]
               
 
By:
        Name:       Title:                    
Date: ________ __, 20[  ]
 

 
 
 
Exhibit I-2 - 2
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I-3
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit I-3 - 1

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 19, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
         
By:_____________________________________
 
      Name:
 
      Title:
         
Date: ________ __, 20[  ]

 
 
Exhibit I-3 - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT I-4
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
A-1 - 1

--------------------------------------------------------------------------------

 
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 19, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cirrus Logic, Inc., Wells Fargo Bank, National Association,
as Administrative Agent, and each lender from time to time party thereto.
 
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
     
By:_____________________________________
 
      Name:
 
      Title:
     
Date: ________ __, 20[  ]

 
 
A-1 - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTE
 
 
A-1 - 3

--------------------------------------------------------------------------------

 
 
NOTE




$__________
April 19, 2012





FOR VALUE RECEIVED, the undersigned, CIRRUS LOGIC, INC., a Delaware corporation
(the “Borrower”), promises to pay to _______________ (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal sum of _______________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Loans made by the Lender from time to time pursuant to
that certain Credit Agreement, dated as of April 19, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the Lenders who are or may become a party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement.  All payments of principal and interest on this Note shall be payable
in lawful currency of the United States in immediately available funds to the
account designated in the Credit Agreement.


This Note is entitled to the benefits of, and evidences Obligations incurred
under, the Credit Agreement, to which reference is made for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Note and on which such Obligations may be declared to be immediately due and
payable.


This Note and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Note shall be governed by, and construed in accordance with, the law of the
State of New York.


The Indebtedness evidenced by this Note is senior in right of payment to all
Subordinated Indebtedness referred to in the Credit Agreement.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Note.
 
 
A-1 - 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the day and
year first above written.
 
 
 
CIRRUS LOGIC, INC.,
 
a Delaware corporation
         
By:_____________________________________
 
      Name: ________________________________
 
      Title: _________________________________

 
 
A-1 - 5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SUBSIDIARY GUARANTY AGREEMENT


 
B - 1

--------------------------------------------------------------------------------

 
 
SUBSIDIARY GUARANTY AGREEMENT
 
dated as of [___________] [__], 20__
 
by and among
 
 
 
 
[_____________________________],
 
[____________________________],
as Guarantor[s],
 
in favor of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
 
B - 2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
   
ARTICLE I DEFINED TERMS
1
SECTION 1.1
Definitions
1
SECTION 1.2
Other Definitional Provisions
1
   
ARTICLE II GUARANTY
2
SECTION 2.1
Guaranty
2
SECTION 2.2
Bankruptcy Limitations on Guarantors
2
SECTION 2.3
Agreements for Contribution
3
SECTION 2.4
Nature of Guaranty
4
SECTION 2.5
Waivers
5
SECTION 2.6
Modification of Loan Documents, etc.
6
SECTION 2.7
Demand by the Administrative Agent
7
SECTION 2.8
Remedies
7
SECTION 2.9
Benefits of Guaranty
7
SECTION 2.10
Termination; Reinstatement
8
SECTION 2.11
Payments
9
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
9
   
ARTICLE IV MISCELLANEOUS
9
SECTION 4.1
Notices
9
SECTION 4.2
Amendments, Waivers and Consents
9
SECTION 4.3
Expenses; Indemnification; Waiver of Consequential Damages, etc.
9
SECTION 4.4
Right of Set-off
10
SECTION 4.5
Governing Law; Jurisdiction; Venue; Service of Process
10
SECTION 4.6
Waiver of Jury Trial
11
SECTION 4.7
Injunctive Relief
11
SECTION 4.8
No Waiver by Course of Conduct, Cumulative Remedies
11
SECTION 4.9
Successors and Assigns
12
SECTION 4.10
All Powers Coupled With Interest
12
SECTION 4.11
Survival of Indemnities
12
SECTION 4.12
Titles and Captions
12
SECTION 4.13
Severability of Provisions
12
SECTION 4.14
Counterparts
12
SECTION 4.15
Integration
13
SECTION 4.16
Advice of Counsel, No Strict Construction
13
SECTION 4.17
Acknowledgements
13
SECTION 4.18
Releases
13
SECTION 4.19
Guaranteed Parties
14

 
 
B - 3

--------------------------------------------------------------------------------

 
 
SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of [____________ ___,
____], is made by certain Subsidiaries of Cirrus Logic, Inc., a Delaware
corporation (such Subsidiaries, collectively, the “Guarantors”, each, a
“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the Guaranteed Parties (as defined in the Credit
Agreement identified below).
 
STATEMENT OF PURPOSE
 
Pursuant to the terms of the Credit Agreement dated as of April 19, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Administrative Agent, and
the financial institutions from time to time party thereto (the “Lenders”), the
Lenders agreed to make Extensions of Credit to the Borrower upon the terms and
subject to the conditions set forth therein.
 
The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrower
will inure, directly or indirectly, to the benefit of each of the Guarantors.
 
Pursuant to Section 8.14 of the Credit Agreement, the Administrative Agent
requires that each Guarantor execute and deliver this Guaranty to the
Administrative Agent, for the ratable benefit of the Guaranteed Parties.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Lenders to continue to make their respective Extensions of Credit to the
Borrower thereunder, the Guarantors hereby agree with the Administrative Agent,
for the ratable benefit of the Guaranteed Parties, as follows:
 
ARTICLE I

 
DEFINED TERMS
 
SECTION 1.1                           Definitions.  The following terms when
used in this Guaranty shall have the meanings assigned to them below:
 
“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C.  Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).
 
“Guaranteed Liabilities” has the meaning set forth in Section 2.1.
 
SECTION 1.2                           Other Definitional
Provisions.  Capitalized terms used and not otherwise defined in this Guaranty,
including the preambles and recitals hereof, shall have the meanings ascribed to
them in the Credit Agreement.  In the event of a conflict between capitalized
terms defined herein and in the Credit Agreement, the Credit Agreement shall
control.  The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and Section
references are to this Guaranty unless otherwise specified.  The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.
 
 
B - 4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
GUARANTY
 
SECTION 2.1                           Guaranty.  Each Guarantor hereby, jointly
and severally with the other Guarantors, unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Guaranteed Parties, and
their respective permitted successors, endorsees, transferees and assigns, the
prompt payment and performance of all Guaranteed Obligations, whether primary or
secondary (whether by way of endorsement or otherwise), whether now existing or
hereafter arising, whether or not from time to time reduced or extinguished
(except by payment thereof) or hereafter increased or incurred, whether
enforceable or unenforceable as against the Borrower, whether or not discharged,
stayed or otherwise affected by any Applicable Insolvency Law or proceeding
thereunder, whether created directly with the Administrative Agent or any other
Guaranteed Party or acquired by the Administrative Agent or any other Guaranteed
Party through assignment or endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all of the foregoing being hereafter collectively referred to as the
“Guaranteed Liabilities”).
 
SECTION 2.2                           Bankruptcy Limitations on
Guarantors.  Notwithstanding anything to the contrary contained in Section 2.1,
it is the intention of each Guarantor and the Guaranteed Parties that, in any
proceeding involving the bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution or insolvency or any similar proceeding
with respect to any Guarantor or its assets, the amount of such Guarantor’s
obligations with respect to the Guaranteed Liabilities (or any other obligations
of such Guarantor to the Guaranteed Parties) shall be equal to, but not in
excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of Applicable Insolvency Laws after giving effect to Section
2.3(a).  To that end, but only in the event and to the extent that after giving
effect to Section 2.3(a) such Guarantor’s obligations with respect to the
Guaranteed Liabilities (or any other obligations of such Guarantor to the
Guaranteed Parties) or any payment made pursuant to such Guaranteed Liabilities
(or any other obligations of such Guarantor to the Guaranteed Parties) would,
but for the operation of the first sentence of this Section 2.2, be subject to
avoidance or recovery in any such proceeding under Applicable Insolvency Laws
after giving effect to Section 2.3(a), the amount of such Guarantor’s
obligations with respect to the Guaranteed Liabilities (or any other obligations
of such Guarantor to the Guaranteed Parties) shall be limited to the largest
amount which, after giving effect thereto, would not, under Applicable
Insolvency Laws, render such Guarantor’s obligations with respect to the
Guaranteed Liabilities (or any other obligations of such Guarantor to the
Guaranteed Parties) unenforceable or avoidable or otherwise subject to recovery
under Applicable Insolvency Laws.  To the extent any payment actually made
pursuant to the Guaranteed Liabilities exceeds the limitation of the first
sentence of this Section 2.2 and is otherwise subject to avoidance and recovery
in any such proceeding under Applicable Insolvency Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation and the Guaranteed Liabilities as limited by the
first sentence of this Section 2.2 shall in all events remain in full force and
effect and be fully enforceable against such Guarantor.  The first sentence of
this Section 2.2 is intended solely to preserve the rights of the Guaranteed
Parties hereunder against such Guarantor in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.
 
 
B - 5

--------------------------------------------------------------------------------

 
 
SECTION 2.3                           Agreements for Contribution.
 
(a)           The Guarantors hereby agree among themselves that, if any
Guarantor shall make an Excess Payment (as defined below), such Guarantor shall
have a right of contribution from each other Guarantor in an amount equal to
such other Guarantor’s Contribution Share (as defined below) of such Excess
Payment.  The payment obligations of any Guarantor under this Section 2.3(a)
shall be subordinate and subject in right of payment to the Guaranteed
Liabilities until such time as the Guaranteed Liabilities (other than contingent
obligations not then due) have been indefeasibly paid in full in cash, the
Commitments have been terminated and all Letters of Credit have terminated or
expired (or been Cash Collateralized), and none of the Guarantors shall exercise
any right or remedy under this Section 2.3(a) against any other Guarantor until
such Guaranteed Liabilities have been indefeasibly paid in full in cash and the
Commitments terminated.  For purposes of this Section 2.3(a), (i) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Ratable
Share (as defined below) of any Guaranteed Liabilities; (ii) “Ratable Share”
shall mean, for any Guarantor in respect of any payment of Guaranteed
Liabilities, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Liabilities of (A) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of all
of the Guarantors; provided, however, that, for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Guaranteed
Liabilities, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (iii) “Contribution Share” shall mean, for any Guarantor
in respect of any Excess Payment made by any other Guarantor, the ratio
(expressed as a percentage) as of the date of such Excess Payment of (A) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (B)
the amount by which the aggregate present fair salable value of all assets and
other properties of all of the Guarantors other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Guarantors) of all of the Guarantors other than
the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment.  Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution.  This Section 2.3
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guaranteed Liabilities.
 
 
B - 6

--------------------------------------------------------------------------------

 
 
(b)           No Subrogation.                                Notwithstanding any
payment or payments by any of the Guarantors hereunder, or any set-off or
application of funds of any of the Guarantors by the Administrative Agent or any
other Guaranteed Party, or the receipt of any amounts by the Administrative
Agent or any other Guaranteed Party with respect to any of the Guaranteed
Liabilities, none of the Guarantors shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Guaranteed Party against the
Borrower or the other Guarantors or against any collateral security held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Guaranteed Liabilities nor shall any of the Guarantors seek any reimbursement
from the Borrower or any of the other Guarantors in respect of payments made by
such Guarantor in connection with the Guaranteed Liabilities, until all amounts
owing to the Administrative Agent and the Guaranteed Parties on account of the
Guaranteed Liabilities (other than contingent obligations not then due) are
indefeasibly paid in full in cash, the Commitments are terminated and all
Letters of Credit are terminated or have expired (or been Cash
Collateralized).  If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time when all of the Guaranteed Liabilities
(other than contingent obligations not then due) shall not have been
indefeasibly paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly endorsed
by such Guarantor to the Administrative Agent, if required) to be applied
against the Guaranteed Liabilities, whether matured or unmatured, in such order
as set forth in the Credit Agreement.
 
SECTION 2.4                           Nature of Guaranty.
 
(a)           Each Guarantor agrees that this Guaranty is a continuing,
unconditional guaranty of payment and performance and not of collection, and
that its obligations under this Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by:
 
(i)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, the Credit Agreement, any other Loan
Document, any Guaranteed Hedge Agreement or any other agreement, document or
instrument to which the Borrower, any Guarantor or any of their respective
Subsidiaries or Affiliates is or may become a party;
 
 
B - 7

--------------------------------------------------------------------------------

 
 
(ii)           the absence of any action to enforce this Guaranty, the Credit
Agreement, any other Loan Document or Guaranteed Hedge Agreement or the waiver
or consent by the Administrative Agent or any other Guaranteed Party with
respect to any of the provisions of this Guaranty, the Credit Agreement, any
other Loan Document or Guaranteed Hedge Agreement;
 
(iii)           the existence, value or condition of, or failure to perfect its
Lien against, any security for or other guaranty of the Guaranteed Liabilities
or any action, or the absence of any action, by the Administrative Agent or any
other Guaranteed Party in respect of such security or guaranty (including,
without limitation, the release of any such security or guaranty);
 
(iv)           any structural change in, restructuring of or other similar
organizational change of the Borrower, any Guarantor, any other guarantors or
any of their respective Subsidiaries or Affiliates; or
 
(v)           any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor;
 
it being agreed by each Guarantor that, subject to the first sentence of Section
2.2, its obligations under this Guaranty shall not be discharged until the final
indefeasible payment and performance, in full, of the Guaranteed Liabilities
(other than contingent obligations not then due), the termination of the
Commitments and the termination or expiration (or Cash Collateralization) of the
Letters of Credit.
 
(b)           Each Guarantor represents, warrants and agrees that the Guaranteed
Liabilities and its obligations under this Guaranty are not and shall not be
subject to any counterclaims, offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent, the other Guaranteed
Parties or the Borrower whether now existing or which may arise in the future.
 
(c)           Each Guarantor hereby agrees and acknowledges that the Guaranteed
Liabilities, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other
Guaranteed Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty.
 
SECTION 2.5                           Waivers.  To the extent permitted by
Applicable Law, each Guarantor expressly waives all of the following rights and
defenses (and agrees not to take advantage of or assert any such right or
defense):
 
(a)           any rights it may now or in the future have under any statute, or
at law or in equity, or otherwise, to compel the Administrative Agent or any
other Guaranteed Party to proceed in respect of the Guaranteed Liabilities
against the Borrower or any other Person or against any security for or other
guaranty of the payment and performance of the Guaranteed Liabilities before
proceeding against, or as a condition to proceeding against, such Guarantor;
 
 
B - 8

--------------------------------------------------------------------------------

 
 
(b)           any defense based upon the failure of the Administrative Agent or
any other Guaranteed Party to commence an action in respect of the Guaranteed
Liabilities against the Borrower, such Guarantor, any other guarantor or any
other Person or any security for the payment and performance of the Guaranteed
Liabilities;
 
(c)           any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Guarantor of its obligations under, or the enforcement by
the Administrative Agent or the other Guaranteed Parties of this Guaranty;
 
(d)           any right of diligence, presentment, demand, protest and notice
(except as specifically required herein or in the other Loan Documents) of
whatever kind or nature with respect to any of the Guaranteed Liabilities and
waives, to the fullest extent permitted by Applicable Law, the benefit of all
provisions of Applicable Law which are or might be in conflict with the terms of
this Guaranty; and
 
(e)           any and all right to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Liabilities and notice of or proof of reliance
by the Administrative Agent or any other Guaranteed Party upon, or acceptance
of, this Guaranty.
 
Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Guaranteed Party which is inconsistent with
any of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Guaranteed Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing.  The foregoing waivers
are of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and the Guaranteed Hedge Agreements and, but for this
Guaranty and such waivers, the Administrative Agent and other Guaranteed Parties
would decline to enter into the Credit Agreement, the other Loan Documents and
the Guaranteed Hedge Agreements.
 
SECTION 2.6                           Modification of Loan Documents,
etc.  Neither the Administrative Agent nor any other Guaranteed Party shall
incur any liability to any Guarantor as a result of any of the following, and
none of the following shall impair or release this Guaranty or any of the
obligations of any Guarantor under this Guaranty:
 
(a)           any change or extension of the manner, place or terms of payment
of, or renewal or alteration of all or any portion of, the Guaranteed
Liabilities;
 
(b)           any action under or in respect of the Credit Agreement, any other
Loan Document or any Guaranteed Hedge Agreement in the exercise of any remedy,
power or privilege contained therein or available to any of them at law, in
equity or otherwise, or waiver or refraining from exercising any such remedies,
powers or privileges;
 
 
B - 9

--------------------------------------------------------------------------------

 
 
(c)           any amendment to, or modification of, in any manner whatsoever,
any Loan Document or any Guaranteed Hedge Agreement;
 
(d)           any extension or waiver of the time for performance by any
Guarantor, any other guarantor, the Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document or Guaranteed Hedge Agreement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;
 
(e)           the taking and holding of security or collateral for the payment
of the Guaranteed Liabilities or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Guaranteed Parties have been granted a Lien,
to secure any Indebtedness of any Guarantor, any other guarantor or the Borrower
to the Administrative Agent or the other Guaranteed Parties;
 
(f)           the release of anyone who may be liable in any manner for the
payment of any amounts owed by any Guarantor, any other guarantor or the
Borrower to the Administrative Agent or any other Guaranteed Party;
 
(g)           any modification or termination of the terms of any intercreditor
or subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Guaranteed Party; or
 
(h)           any application of any sums by whomever paid or however realized
to any Guaranteed Liabilities owing by any Guarantor, any other guarantor or the
Borrower to the Administrative Agent or any other Guaranteed Party in such
manner as the Administrative Agent or any other Guaranteed Party shall determine
in its reasonable discretion.
 
SECTION 2.7                           Demand by the Administrative Agent.  In
addition to the terms set forth in this Article II and in no manner imposing any
limitation on such terms, if all or any portion of the then outstanding
Guaranteed Liabilities are declared to be immediately due and payable, then the
Guarantors shall, upon demand in writing therefor by the Administrative Agent to
the Guarantors, pay all or such portion of the outstanding Guaranteed
Liabilities due hereunder then declared due and payable.
 
SECTION 2.8                           Remedies.  Upon the occurrence and during
the continuance of any Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, enforce against the Guarantors their
obligations and liabilities hereunder and exercise such other rights and
remedies as may be available to the Administrative Agent hereunder, under the
Credit Agreement, the other Loan Documents, the Guaranteed Hedge Agreements or
otherwise.
 
SECTION 2.9                           Benefits of Guaranty.  The provisions of
this Guaranty are for the benefit of the Administrative Agent and the other
Guaranteed Parties and their respective permitted successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between the
Borrower, the Administrative Agent and the other Guaranteed Parties, the
obligations of the Borrower under the Loan Documents or the Guaranteed Hedge
Agreements.  In the event all or any part of the Guaranteed Liabilities are
transferred, endorsed or assigned by the Administrative Agent or any other
Guaranteed Party to any Person or Persons as permitted under the Credit
Agreement, any reference to an “Administrative Agent”, or “Guaranteed Party”
herein shall be deemed to refer equally to such Person or Persons.
 
 
B - 10

--------------------------------------------------------------------------------

 
 
SECTION 2.10                           Termination; Reinstatement.
 
(a)           Subject to clause (c) below, this Guaranty shall remain in full
force and effect until all the Guaranteed Obligations and all the obligations of
the Guarantors (other than, in each case, contingent obligations not then due)
shall have been indefeasibly paid in full in cash, the Commitments terminated
and the Letters of Credit terminated or expired (or Cash Collateralized).
 
(b)           No payment made by the Borrower, any Guarantor, any other
guarantor or any other Person received or collected by the Administrative Agent
or any other Guaranteed Party from the Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Liabilities shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the obligations of the Guarantors or any
payment received or collected from such Guarantor in respect of the obligations
of the Guarantors), remain liable for the obligations of the Guarantors up to
the maximum liability of such Guarantor hereunder until the Guaranteed
Liabilities and all the obligations of the Guarantors shall have been
indefeasibly paid in full in cash and the Commitments terminated.
 
(c)           Each Guarantor agrees that, if any payment made by the Borrower or
any other Person applied to the Guaranteed Liabilities is at any time avoided,
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
avoidance claim, or the proceeds of any collateral are required to be refunded
by the Administrative Agent or any other Guaranteed Party to the Borrower, its
estate, trustee, receiver or any other Person, including, without limitation,
any Guarantor, under any Applicable Law or equitable cause, then, to the extent
of such payment or repayment, each Guarantor’s liability hereunder (and any Lien
or collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, and, if prior thereto,
this Guaranty shall have been canceled or surrendered (and if any Lien or
collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or collateral securing such
obligation).
 
SECTION 2.11                           Payments.  Any payments by the Guarantors
shall be made to the Administrative Agent, to be credited and applied to the
Guaranteed Liabilities in accordance with Section 10.4 of the Credit Agreement,
in immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.
 
 
B - 11

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the other Guaranteed Parties to make
Extensions of Credit, each Guarantor hereby represents and warrants that each
representation and warranty contained in Article VII of the Credit Agreement
relating to such Guarantor is true and correct as if made by such Guarantor
herein.
 
ARTICLE IV

 
MISCELLANEOUS
 
SECTION 4.1                           Notices.  All notices and communications
hereunder shall be given to the addresses and otherwise made in accordance with
Section 12.1 of the Credit Agreement; provided that notices and communications
to the Guarantors shall be directed to the Guarantors, at the address of the
Borrower set forth in Section 12.1 of the Credit Agreement.
 
SECTION 4.2                           Amendments, Waivers and Consents.  None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified, nor any consent be given, except in accordance with Section
12.2 of the Credit Agreement.
 
SECTION 4.3                           Expenses; Indemnification; Waiver of
Consequential Damages, etc.(a)           The Guarantors shall, jointly and
severally, pay all out-of-pocket expenses (including, without limitation,
attorney’s fees and expenses) incurred by the Administrative Agent and each
other Guaranteed Party to the extent the Borrower would be required to do so
pursuant to Section 12.3 of the Credit Agreement.
 
(b)           The Guarantors shall, jointly and severally, pay and indemnify
each Recipient against Indemnified Taxes and Other Taxes to the extent the
Borrower would be required to do so pursuant to Section 5.11 of the Credit
Agreement.
 
(c)           The Guarantors shall, jointly and severally, indemnify each
Indemnitee to the extent the Borrower would be required to do so pursuant to
Section 12.3 of the Credit Agreement.
 
(d)           Notwithstanding anything to the contrary contained in this
Guaranty, to the fullest extent permitted by Applicable Law, each Guarantor
agrees that it shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Guaranty, any other Loan Document, any
Guaranteed Hedge Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.
 
 
B - 12

--------------------------------------------------------------------------------

 
 
(e)           Provided that such distribution of information or other materials
is made in compliance with the applicable provisions of the Credit Agreement, no
Indemnitee referred to in this Section 4.3 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Guaranty, the other
Loan Documents, any Guaranteed Hedge Agreements or the transactions contemplated
hereby or thereby.
 
(f)           All amounts due under this Section 4.3 shall be payable promptly
after demand therefor.
 
SECTION 4.4                           Right of Set-off.  If an Event of Default
shall have occurred and be continuing, each Guaranteed Party and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of such Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty, any other Loan Document
or any Guaranteed Hedge Agreement to such Guaranteed Party, irrespective of
whether or not such Guaranteed Party shall have made any demand under this
Agreement, any other Loan Document or any Guaranteed Hedge Agreement and
although such obligations of such Guarantor may be contingent or unmatured or
are owed to a branch or office of such Guaranteed Party different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Guaranteed Party and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Guaranteed Party or its Affiliates may have.  Each Guaranteed Party agrees
to notify such Guarantor and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
SECTION 4.5                           Governing Law; Jurisdiction; Venue;
Service of Process.
 
(a)           Governing Law.  This Guaranty and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Guaranty and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the laws of the
State of New York.
 
(b)           Submission to Jurisdiction.  Each Guarantor irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the state and federal courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York sitting in the borough of Manhattan, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty or in any other Loan Document shall
affect any right that the Administrative Agent or any other Guaranteed Party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against any Guarantor or its properties in the courts of
any jurisdiction.
 
 
B - 13

--------------------------------------------------------------------------------

 
 
(c)           Waiver of Venue.  Each Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1 of the
Credit Agreement.  Nothing in this Guaranty will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
 
SECTION 4.6                           Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 4.7                           Injunctive Relief.  Each Guarantor
recognizes that, in the event such Guarantor fails to perform, observe or
discharge any of its obligations or liabilities under this Guaranty or any other
Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Guaranteed Parties.  Therefore, each
Guarantor agrees that the Administrative Agent and the other Guaranteed Parties,
at the option of the Administrative Agent and the other Guaranteed Parties,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
 
SECTION 4.8                           No Waiver by Course of Conduct, Cumulative
Remedies.  Neither the Administrative Agent nor any other Guaranteed Party shall
by any act (except by a written instrument pursuant to Section 4.2), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No delay or
failure to take action on the part of the Administrative Agent or any other
Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any other Guaranteed Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Guaranteed Party would otherwise
have on any future occasion.  The enumeration of the rights and remedies of the
Administrative Agent and the other Guaranteed Parties set forth in this Guaranty
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Guaranteed Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.
 
 
B - 14

--------------------------------------------------------------------------------

 
 
SECTION 4.9                           Successors and Assigns.  The provisions of
this Guaranty shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; except that no
Guarantor may assign or otherwise transfer any of its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent and the other Guaranteed Parties (in accordance with the Credit
Agreement).
 
SECTION 4.10                           All Powers Coupled With Interest.  All
powers of attorney and other authorizations granted to the Guaranteed Parties,
the Administrative Agent and any Persons designated by the Administrative Agent
or any other Guaranteed Party pursuant to any provisions of this Guaranty or any
of the other Loan Documents shall be deemed coupled with an interest and shall
be irrevocable so long as any of the Guaranteed Liabilities remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.
 
SECTION 4.11                           Survival of Indemnities.  Notwithstanding
any termination of this Guaranty, the indemnities to which the Administrative
Agent and the other Guaranteed Parties are entitled under the provisions of
Section 4.3 and any other provision of this Guaranty and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the other Guaranteed Parties against events arising
after such termination as well as before.
 
SECTION 4.12                           Titles and Captions.  Titles and captions
of Articles, Sections and subsections in, and the table of contents of, this
Guaranty are for convenience only, and neither limit nor amplify the provisions
of this Guaranty.
 
SECTION 4.13                           Severability of Provisions.  Any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 4.14                           Counterparts.  This Guaranty may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns,
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Guaranty or such other document or
instrument, as applicable.
 
 
B - 15

--------------------------------------------------------------------------------

 
 
SECTION 4.15                           Integration.  This Guaranty, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Guaranty and those of any other Loan
Document, the provisions of the Credit Agreement shall control; provided that
the inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the other Guaranteed Parties in any other Loan Document shall not be
deemed a conflict with this Guaranty.
 
SECTION 4.16                           Advice of Counsel, No Strict
Construction.  Each of the parties represents to each other party hereto that it
has discussed this Guaranty with its counsel.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.
 
SECTION 4.17                           Acknowledgements.  Each Guarantor hereby
acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents to which it is a party;
 
(b)           it has received a copy of the Credit Agreement and has reviewed
and understands the same;
 
(c)           neither the Administrative Agent nor any other Guaranteed Party
has any fiduciary relationship with or duty to any Guarantor arising out of or
in connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Guaranteed Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Guaranteed Parties or among the Guarantors and the Guaranteed Parties.
 
SECTION 4.18                           Releases.  At such time as the Guaranteed
Liabilities shall have been indefeasibly paid in full in cash (other than
contingent obligations not then due), the Commitments have been terminated and
the Letters of Credit have been terminated or have expired (or been Cash
Collateralized), this Guaranty and all obligations (other than those expressly
stated to survive such termination or as may be reinstated after such
termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.
 
 
B - 16

--------------------------------------------------------------------------------

 
 
SECTION 4.19                           Guaranteed Parties.  Each Guaranteed
Party not a party to the Credit Agreement who obtains the benefit of this
Guaranty shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect Guaranteed Party, the
Administrative Agent and each of its Affiliates shall be entitled to all the
rights, benefits and immunities conferred under Article XI of the Credit
Agreement.
 
[Signature Pages to Follow]
 
 
B - 17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty by their duly authorized officers, all as of the day and year first
above written.
 

 
[______________________], as Guarantor
         
By: ___________________________________
 
Name: _________________________________
 
Title: __________________________________

 
 
B - 18

--------------------------------------------------------------------------------

 
 

  Acknowledged by the Administrative Agent as of the day and year first written
above:          
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
         
By: ___________________________________
 
Name: _________________________________
 
Title: __________________________________

 
 
B - 19

--------------------------------------------------------------------------------

 
 
EXHIBIT C
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF BORROWING
 
 
C - 1

--------------------------------------------------------------------------------

 
 
NOTICE OF BORROWING


Dated as of: _____________


Wells Fargo Bank, National Association,
  as Administrative Agent


MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of April 19, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Cirrus Logic, Inc., a Delaware corporation (the “Borrower”), the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.


1.           The Borrower hereby requests that the Lenders make Loan to the
Borrower in the aggregate principal amount of $___________.  (Complete with an
amount in accordance with Section 2.3 of the Credit Agreement.)


2.           The Borrower hereby requests that such Loan be made on the
following Business Day: _____________________.  (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement.)


3.           The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:


 
Component
of Loan
 
 
Interest Rate
Interest Period (LIBOR
Rate only)
Termination Date for Interest Period
(if applicable)
       

 
[Base Rate or LIBOR Rate]
           



4.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan requested herein) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.


5.           All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.
 
 
C - 2

--------------------------------------------------------------------------------

 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
C - 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
 
 
 
CIRRUS LOGIC, INC.,
 
a Delaware corporation
         
By:_____________________________________
 
      Name: ________________________________
 
      Title: _________________________________

 
 
C - 4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF ACCOUNT DESIGNATION
 
 
D - 1

--------------------------------------------------------------------------------

 
 
NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of April 19, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Cirrus Logic, Inc., a Delaware corporation (the “Borrower”), the
lenders who are or may become party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.


1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):


____________________________
ABA Routing Number: _________
Account Number: _____________


2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.




[Signature Page Follows]
 
 
D - 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
 
 
 
CIRRUS LOGIC, INC.,
 
a Delaware corporation
         
By:_____________________________________
 
      Name: ________________________________
 
      Title: _________________________________

 
 
D - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT E
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF PREPAYMENT
 
 
E-1

--------------------------------------------------------------------------------

 
 
NOTICE OF PREPAYMENT


Dated as of: _____________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Prepayment is delivered to you pursuant to Section 2.4(c) of the
Credit Agreement dated as of April 19, 2012 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Cirrus Logic, Inc., a Delaware corporation (the “Borrower”), the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
1.      The Borrower hereby provides notice to the Administrative Agent that it
shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement.)
 
2.           The Borrower shall repay the above-referenced Loans on the
following Business Day: _______________. (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Base Rate Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)
 
[Signature Page Follows]
 
 
E-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
 

 
CIRRUS LOGIC, INC.,
 
a Delaware corporation
             
By:
   
Name:
 
 
Title:
 

 
 
E-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION
 
 
F-1

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of April 19,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Cirrus Logic, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


1.           This Notice is submitted for the purpose of:  (Check one and
complete applicable information in accordance with the Credit Agreement.)


 
o
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan



Outstanding principal balance:
$______________

 
Principal amount to be converted:
$______________

 
Requested effective date of conversion:
_______________

 
Requested new Interest Period:
_______________



 
o
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan



Outstanding principal balance:
$______________

 
Principal amount to be continued:
$______________

 
Last day of the current Interest Period:
_______________

 
Requested effective date of continuation:
_______________

 
Requested new Interest Period:
_______________



3.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.


[Signature Page Follows]
 
 
F-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
 

 
CIRRUS LOGIC, INC.,
 
a Delaware corporation
             
By:
   
Name:
 
 
Title:
 

 
 
F-3

--------------------------------------------------------------------------------

 
 
EXHIBIT G
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF OFFICER’S COMPLIANCE CERTIFICATE
 
 
G-1

--------------------------------------------------------------------------------

 
 
OFFICER’S COMPLIANCE CERTIFICATE




The undersigned, on behalf of Cirrus Logic, Inc., a corporation organized under
the laws of Delaware (the “Borrower”), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:


1.           This certificate is delivered to you pursuant to Section 8.2(a) of
the Credit Agreement dated as of April 19, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the lenders who are or may become party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


2.           I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of _______________ and for the _______________ period[s]
then ended and such statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries on a Consolidated basis
as of the dates indicated and the results of their operations for the period[s]
indicated [, subject to normal year end adjustments and the absence of
footnotes]1.


3.           I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above.  Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].


4.           The Applicable Margins and calculations determining such figures
are set forth on the attached Schedule 1 and the Borrower and its Subsidiaries
are in compliance with the financial covenants contained in Section 9.15 of the
Credit Agreement as shown on such Schedule 1.


[Signature Page Follows]



--------------------------------------------------------------------------------

1 Insert for quarterly statements.
 
 
G-2

--------------------------------------------------------------------------------

 
 
WITNESS the following signature as of the day and year first written above.
 

 
CIRRUS LOGIC, INC.,
 
a Delaware corporation
             
By:
   
Name:
 
 
Title:
 

 
 
G-3

--------------------------------------------------------------------------------

 
 
Schedule 1
to
Officer’s Compliance Certificate




Total Leverage Ratio
                   
3-Month Period Ended
 
Last 12
Months Ended
 
/  /
 
/  /
 
/  /
 
/  /
 
/  /
                   
Consolidated Net Income
                 
Plus: Income taxes and Franchise taxes paid
                 
Plus: Non-cash tax expense
                 
Plus: Consolidated interest expense
                 
Plus: Depreciation and Amortization
                 
Plus: Other non-cash charges
                 
Plus: Extraordinary losses
                 
Plus: Transaction Costs
                 
Plus: Equity expenses associated with
                 
Borrower's stock plans
                 
Less: Non-cash tax credits
                 
Less: Interest income
                 
Less: Extraordinary gains
                                     
Total Consolidated EBITDA
                                                         
Current Portion of Long-term Debt
                 
Long-term Debt
                 
Letters of Credit / Banker's Acceptances
                 
Capital Leases/Synthetic Leases
                 
Disqualified Capital Stock
                                     
Total Funded Indebtedness
                                     
Total Leverage
                 
Required Leverage - Must not be greater than
             
1.75x

 
 
G-4

--------------------------------------------------------------------------------

 
 

                                       
Interest Coverage Ratio
                   
3-Month Period Ended
 
Last 12
Months Ended
 
/  /
 
/  /
 
/  /
 
/  /
 
/  /
                   
Total Consolidated EBITDA
                                     
Total Consolidated Interest Expense
                                     
Total Interest Coverage
                 
Required Interest Coverage - Must not be less than
             
3.50x
                                                           
Capital Expenditures
                   
3-Month Period Ended
 
Last 12
Months Ended
 
/  /
 
/  /
 
/  /
 
/  /
 
/  /
                   
Capital Expenditures
                                     
Total Capital Expenditures
                 
Required Capital Expenditures - Must not be greater than
         
 $  90,000,000

 
 
G-5

--------------------------------------------------------------------------------

 
 
EXHIBIT H
to
Credit Agreement
dated as of April 19, 2012
by and among
Cirrus Logic, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION
 
 
H-1

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]2 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]3hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the Credit Agreement and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned to [the] [any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
[the] [an] “Assigned Interest”).  Each such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.           Assignor:                                    [INSERT NAME OF
ASSIGNOR]


2.           Assignee(s):                               See Schedules attached
hereto


3.           Borrower:                                    Cirrus Logic, Inc.





--------------------------------------------------------------------------------

 
2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
3
Select as appropriate.

 
4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
H-2

--------------------------------------------------------------------------------

 
 
4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement


5. Credit Agreement: The Credit Agreement dated as of April 19, 2012 among
Cirrus Logic, Inc., as Borrower, the Lenders parties thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent (as amended,
restated, supplemented or otherwise modified)


6. Assigned Interest: See Schedules attached hereto


[7.           Trade Date:                                ______________]5




[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 
5   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
H-3

--------------------------------------------------------------------------------

 
 
Effective Date:  _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
         
By:______________________________
 
   Title:
     
ASSIGNEES
     
See Schedules attached hereto

 
 
H-4

--------------------------------------------------------------------------------

 
 
[Consented to and]6 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Administrative Agent [and Issuing Lender]




By_________________________________
  Title:




[Consented to:]7


[BORROWER]




By________________________________
  Title:











--------------------------------------------------------------------------------

 
6
To be added only if the consent of the Administrative Agent  and/or the Issuing
Lender is required by the terms of the Credit Agreement.

 
7
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



 
H-5

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.


Assigned Interests:


Aggregate Amount of Commitment/
Loans for all Lenders8
Amount of Commitment/
Loans Assigned9
Percentage Assigned of Commitment/
Loans10
CUSIP Number
$
$
%
 

 
 

 
[NAME OF ASSIGNEE]11
 
[and is an Affiliate of [identify Lender]12]
     
By:______________________________
 
   Title:




--------------------------------------------------------------------------------

 8Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
9Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
11Add additional signature blocks, as needed.
 
12 Select as applicable.
 
H-6

--------------------------------------------------------------------------------

 
 
ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 


1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under [Section
12.10(b)(iii), (v) and (vi)] of the Credit Agreement (subject to such consents,
if any, as may be required under Section 12.10(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
[Section 6.1] [Section 8.1]13 thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, (vi) it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

 
13 Update as necessary to refer to Financial Statement delivery Section in
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the [State of New York].
 
 
 

--------------------------------------------------------------------------------

 
 
Schedules
 


 
Schedule 1.1
Commitments

 
Schedule 7.1
Jurisdictions of Organization and Qualification

 
Schedule 7.2
Subsidiaries and Capitalization

 
Schedule 7.9
Pension Plans and Multiemployer Plans

 
Schedule 7.13
Labor and Collective Bargaining Agreements

 
Schedule 7.18
Real Property

 
Schedule 9.1
Existing Indebtedness

 
Schedule 9.2
Existing Liens

 
Schedule 9.3
Existing Loans, Advances and Investments

 
Schedule 9.7
Transactions with Affiliates

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1


Commitments


Lender
Commitment
Wells Fargo Bank, National Association
$50,000,000
Barclays Bank PLC
$30,000,000
Union Bank, N.A.
$20,000,000
Total
$100,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.1


Jurisdictions of Organization and Qualification




Entity
Organized
Qualified to do Business
Cirrus Logic, Inc.
Delaware
Arizona
   
California
   
Colorado
   
Delaware
   
Florida
   
Illinois
   
Maryland
   
Massachusetts
   
Minnesota
   
Nevada
   
New Hampshire
   
New Jersey
   
New York
   
North Carolina
   
Ohio
   
Oregon
   
Texas
   
Washington
Cirrus Logic International Ltd.
Bermuda
Bermuda
   
Hong Kong
   
Singapore
   
Taiwan
Cirrus Logic KK
Japan
Japan
Cirrus Logic Korea Co. Ltd.
Korea
Korea
Cirrus Logic (UK) Ltd.
United Kingdom
United Kingdom
Cirrus Logic China Holdings, Inc.
Delaware
Delaware
   
China

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2


Subsidiaries and Capitalization


Issuer
Shareholder
Authorized Shares
Issued Shares
Preferred Shares
Common Shares
Preemptive Rights, etc.
Convertible warrants, options, etc.
Cirrus Logic International Ltd.
12,000
           
Cirrus Logic, Inc.
 
12,000
n/a
12,000
None.
None.
Cirrus Logic KK
8,000
           
Cirrus Logic, Inc.
 
2,000
n/a
2,000
None.
None.
Cirrus Logic Korea Co. Ltd.
34,000
           
Cirrus Logic, Inc.
 
34,000
n/a
34,000
None.
None.
Cirrus Logic (UK) Ltd.
1,000
           
Cirrus Logic, Inc.
 
1,000
n/a
1,000
None.
None.
Cirrus Logic China Holdings, Inc.
100
           
Cirrus Logic, Inc.
 
100
n/a
100
None.
None.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.9


Pension Plans and Multiemployer Plans


None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.13


Labor and Collective Bargaining Agreements


None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.18


Real Property
 
 
1.
20863 Stevens Creek Boulevard, Suite 260, Cupertino, CA, USA 95014

 
 
2.
67 South Bedford Street, Suite 31, Burlington, MA, USA 01803

 
 
3.
4210 S. Industrial Drive, Suite 140, Austin, TX, USA 78744

 
 
4.
707 West Ave, Austin, TX, USA 78701

 
 
5.
2901 Via Fortuna, Austin, TX, USA 78746

 
 
6.
55 West Huaihai Road, 27th Floor, Suite G-H, Sun Tong Infoport Plaza, Shanghai,
China 200030

 
 
7.
4019 Shen Nan Road, Unit 1 & 2, 25th Floor, Aerospace Building, Shenzhen, China
518031

 
 
8.
5 Canton Road, Tsimshatsui, Suite 1427, 14th Floor, Ocean Centre, Harbour City,
Kowloon, Hong Kong, China

 
 
9.
G-Square Mita 8F, 3-2-6 Mita, Minato-ku, Tokyo, Japan

 
 
10.
Room 706, 159-6, Samseong-dong, Gangnam-gu, Korea City Air Terminal, Seoul,
South Korea, 135-728

 
 
11.
1 Kaki Bukit View #5-14, Techview, Republic of Singapore 415941

 
 
12.
9-F No 214, Tun Hwa North Road, Taipei, Taiwan 105

 
 
13.
James House, Mere Park, Dedmere Road, Marlow, Buckinghamshire, Great Britain SL7
1FJ

 
 
14.
800 West 6th Street, Austin, TX, USA 78701

 
 
15.
300 West 6th Street, Austin, TX, USA 78701

 
 
16.
8950 N. Oracle Road, Tucson, AZ, USA 85704

 
 
17.
5980 N. Shannon Road, Tucson, AZ, USA 85741

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.1


Existing Indebtedness


None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.2


Existing Liens


None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.3


Existing Loans, Advances and Investments




None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.7


Transactions with Affiliates


None.
 
 
Exhibit I-4-1
 